Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 1 of 97 PageID: 1



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                              Charleston Division


Mayor and City Council of Baltimore City, A
Municipal Corporation;
100 North Holliday Street
Baltimore, MD 21202

City of Richmond;
900 East Broad Street
Richmond, VA 23219

Washington Suburban Sanitary Commission;
14501 Sweitzer Lane
Laurel, MD 20707

Fairfax County Water Authority;
8570 Executive Park Ave.
Fairfax, VA 22031

Appomattox River Water Authority;
21300 Chesdin Road
South Chesterfield, VA 23803

County of Chesterfield;
9901 Lori Road
Chesterfield, VA 23832

County of Henrico;
4301 East Parham Road
Henrico, VA 23228

City of Lynchburg;
900 Church Street
Lynchburg, VA 24504

City of Newport News;
2400 Washington Avenue
Newport News, VA 23607

City of Norfolk;
810 Union Street
Norfolk, VA 23510




                                              1
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 2 of 97 PageID: 2



Rivanna Water & Sewer Authority;
695 Moores Creek Lane
Charlottesville, VA 22902

South Central Wastewater Authority;
900 Magazine Road
Petersburg, VA 23803

City of Springfield;
840 Boonville Avenue
Springfield, MO 65802

Commission of Public Works of the City of         Civil Action No.:   2:19-cv-02981-MDL
Spartanburg
200 Commerce Street
Spartanburg, SC 29304

City of Winston-Salem
101 North Main Street
Winston-Salem, North Carolina 27101

South Carolina Public Service Authority (d.b.a.   COMPLAINT
Santee Cooper)
1 Riverwood Drive                                 JURY TRIAL DEMANDED
P.O. Box 2946101
Moncks Corner, SC 29461

                             Plaintiffs
       v.

Brenntag Mid-South, Inc.;
1405 Highway 136 West, P.O. Box 20
Henderson, KY 42420

Brenntag Southeast, Inc.;
2000 E. Pettigrew St.
Durham, NC 27703


and John Doe Nos. 1 – 50,

                             Defendants.




                                              2
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 3 of 97 PageID: 3



                                      COMPLAINT
                                 JURY TRIAL DEMANDED

       Plaintiffs, the Mayor and City Council of Baltimore City, A Municipal Corporation

(“Baltimore), the City of Richmond (“Richmond”), Washington Suburban Sanitary Commission

(“WSSC”), Fairfax County Water Authority (“Fairfax” or “FCWA”), Appomattox River Water

Authority (“Appomattox” or “ARWA”), County of Chesterfield (“Chesterfield”), County of

Henrico (“Henrico”), City of Lynchburg (“Lynchburg”), City of Newport News (“Newport

News”), City of Norfolk (“Norfolk”), Rivanna Water & Sewer Authority (“Rivanna”), South

Central Wastewater Authority (“South Central” or “SCWA”) (Richmond, FCWA, ARWA,

Chesterfield, Henrico, Lynchburg, Newport News, Norfolk, Rivanna, SCWA collectively the

“Virginia Plaintiffs”), City of Springfield (“Springfield”), Commission of Public Works of the

City of Spartanburg (“Spartanburg”), City of Winston-Salem (“Winston-Salem”), and the South

Carolina Public Service Authority (d/b/a Santee Cooper) (“Santee Cooper”) (collectively, the

“Plaintiffs”), by and through their undersigned counsel, bring this action alleging claims, under

the Sherman Antitrust Act, 15 U.S.C. § 1, et seq. and the Clayton Antitrust Act, 15 U.S.C. §§ 12-

17 & 29 U.S.C. §§ 52-53 (Claim I). Plaintiffs Baltimore and WSSC also bring this action under

the Maryland Antitrust Act, MD. Code Ann., Com. Law § 11-204 (Claim II). The Virginia

Plaintiffs also bring this action under the Virginia Antitrust Act, VA. Code Ann.§ 59.1-9.5

(Claim III). Plaintiff Springfield brings this action under the Missouri Antitrust Act, Mo. Rev.

Stat. §416.011-.161 (Claim IV). Plaintiffs Spartanburg and Santee Cooper also bring this action

under South Carolina Code Ann. §39-3-10 (Claim V). Plaintiff Winston-Salem also brings this

action under the North Carolina Antitrust Act, N.C. Gen. Stat. § 75-1 et seq. (Claim VI).

Plaintiffs allege these claims against Defendants Brenntag Mid-South, Inc.; Brenntag Southeast,

Inc. (together with Brenntag Mid-South, Inc., “Brenntag”); and John Doe Nos. 1 – 50 jointly and

severally (collectively hereinafter “Defendants”).


                                                3
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 4 of 97 PageID: 4



                In support of their claims, Plaintiffs allege as follows:

                                        INTRODUCTION

       1.      This is an action under the Sherman Antitrust Act and the Clayton Antitrust Act,

and the laws of the States Maryland, Missouri, South Carolina, and North Carolina and the

Commonwealth of Virginia. Plaintiffs seek compensatory damages, restitution, disgorgement,

treble damages, injunctive relief, and other relief, including but not limited to an award of

attorneys’ fees and expenses, as well as pre-judgment and post-judgment interest on the damages

awarded, against Defendants, jointly and severally, for conspiring to suppress and eliminate

competition in the sale and marketing of aluminum sulfate (“Alum”) by agreeing to rig bids and

allocate customers for, and to fix, stabilize, inflate, and maintain the price of Alum sold to

companies and municipal authorities in the United States from January 1, 1997 through at least

February 2011 and until such time as to be determined (the “Conspiracy Period”). In addition,

Plaintiffs Spartanburg and Santee Cooper seek a refund of the full price paid for its Alum supply

contracts (believed to be in excess of $6,000,000) for the same actions by one or more

Defendants and their co-conspirators. Defendants’ and their co-conspirators’ actions caused

municipalities across the United States to overpay by many millions of dollars for the Alum they

needed. Plaintiffs, which have paid millions of dollars to purchase Alum, seek to recover

damages they suffered from the initiation of the conspiracy until the cessation of the

anticompetitive effects resulting therefrom (the “Injury Period”).1




1
 The conspiracy continued to cause anticompetitive harm even after any potential end to the
Conspiracy Period because, among other reasons, many of the Alum supply contracts executed
during the Conspiracy Period remained in effect until they expired according to their terms or
were renegotiated.



                                                  4
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 5 of 97 PageID: 5



       2.      Defendant companies are manufacturers and distributors of Alum used by

municipalities to treat potable water and/or wastewater, by pulp and paper manufacturers as part

of their manufacturing process, and in lake treatment to reduce phosphorous levels contributing

to degraded water quality.

       3.      During the Conspiracy Period, Defendants and their co-conspirators conspired,

combined, and contracted to fix, raise, maintain, and stabilize the prices at which Alum would be

sold. As more fully detailed infra, Frank A. Reichl (“Reichl”), a former senior executive at

General Chemical Corporation, and GEO Specialty Chemicals, Inc. (“GEO”), each already have

agreed to plead guilty to participating in the conspiracy. General Chemical Corporation has been

granted conditional amnesty by the United States Department of Justice (“Department of

Justice”) for its conduct relating to the Alum conspiracy, which conditional amnesty, as

described further below, required that General Chemical Corporation admit to engaging in

criminal-anticompetitive conduct with its competitors. Two other senior executives of General

Chemical Corporation and GEO Specialty Chemicals – Vincent J. Opalewski (“Opalewski”) and

Brian C. Steppig (“Steppig”), respectively – were indicted by the United States on February 17,

2016, for participating in the conspiracy. Upon information and belief, Opalewski, as Reichl’s

superior at General Chemical Corporation during at least a portion of the Conspiracy Period,

authorized, conducted, oversaw, participated in, and/or was aware of the illegal conduct to which

Reichl has pleaded guilty. Upon information and belief, Steppig, authorized, conducted,

oversaw, participated in, and/or was aware of the illegal conduct to which GEO Specialty

Chemicals, Inc. has pleaded guilty. On January 3, 2018, Steppig pleaded guilty to participating

in the conspiracy.




                                                5
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 6 of 97 PageID: 6



       4.      In order to facilitate the conspiracy, Defendants and their co-conspirators engaged

in regular communications throughout the Conspiracy Period, to discuss customer allocation and

prices for Alum. Upon information and belief, evidence in the form of phone records and emails

between top executives at the Defendant companies and their co-conspirators demonstrate that

they furthered the conspiracy by (a) meeting or otherwise communicating to discuss their

respective Alum businesses, including the prices quoted or bid to their customers, (b) agreeing to

allocate customers and “stay away” from each other’s historical customers, (c) agreeing to rig

bids by submitting intentionally high “throw-away” bids to a particular customer to ensure that

their co-conspirator, the existing seller to that customer, would continue to “win” that customer’s

business (or to help the co-conspirator to raise the prices paid by that customer), and (d)

withdrawing a winning bid or price quote in cases where a bid was inadvertently submitted.

       5.      As a result of Defendants’ and their co-conspirators’ unlawful conduct, Plaintiffs

paid more for Alum than they would have if a competitive market had determined Alum prices.

       6.      Plaintiffs sustained damages as a result of Defendants’ and their co-conspirators’

anticompetitive conduct as alleged herein.

                                 JURISDICTION AND VENUE

       7.      This Court has federal question jurisdiction over the subject matter of this action

pursuant to 15 U.S.C. § 4 (Sherman Antitrust Act jurisdiction), 15 U.S.C. §§ 15 & 26 (Clayton

Antitrust Act jurisdiction), 28 U.S.C. § 1331 (general federal question jurisdiction), & 28 U.S.C.

§ 1337 (antitrust jurisdiction). The Court has jurisdiction over Plaintiffs’ state law claims

pursuant to 28 U.S.C. § 1367 (pendent jurisdiction).

       8.      Venue is proper in this District pursuant to 15 U.S.C. §§ 15 and 22, and 28 U.S.C.

§ 1391(b), (c), and (d), because during the Conspiracy Period, one or more of the Defendants

resided in, transacted business in, was found in, or had agents in this District.


                                                  6
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 7 of 97 PageID: 7



       9.      This Court has personal jurisdiction over each Defendant because, inter alia, each

Defendant: (a) transacted business in this District; (b) participated in the manufacturing and/or

distribution of Alum in this District; (c) had substantial aggregate contacts with this District;

and/or (d) engaged in an unlawful conspiracy with regard to Alum described herein that was

directed at, and had the effect of causing injury to, persons and entities residing in, located in,

and/or doing business in this District.

                                             PARTIES

A.     PLAINTIFFS

       10.     Plaintiff, Baltimore City, is a municipal corporation chartered by the State of

Maryland. It has its principal place of business at 250 City Hall, Baltimore, Maryland 21202.

During the Injury Period, Plaintiff Baltimore City directly purchased Alum from one or more of

the Defendants, and/or their co-conspirators, and has suffered antitrust injury as a result of

Defendants’ illegal conduct as alleged in this Complaint.

       11.     Plaintiff, the City of Richmond, is a municipal corporation chartered by the

Commonwealth of Virginia. It has its principal place of business at 900 E. Broad Street,

Richmond, Virginia 23219. During the Injury Period, Plaintiff Richmond directly purchased

Alum from one or more of the Defendants, and/or their co-conspirators, and has suffered

antitrust injury as a result of Defendants’ illegal conduct as alleged in this Complaint.

       12.     Plaintiff, Washington Suburban Sanitary Commission, is a bi-county agency,

created and governed by Division II of the Public Utilities Article of the Maryland Annotated

Code, that is authorized under the Sherman Act and the Maryland Antitrust Act, Md. Code Ann.,

Comm. Law § 11-204 to maintain an action for damages or an injunction (or both) against any

person who has committed a violation of the Sherman Act or the Maryland Antitrust Act.

Plaintiff WSSC is among the largest water and wastewater utilities in the U.S., serving nearly 2


                                                  7
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 8 of 97 PageID: 8



million customers in Maryland. It has its principal place of business at 14501 Sweitzer Lane,

Laurel, Maryland 20707. During the Injury Period, Plaintiff WSSC purchased Alum from one or

more of the Defendants, and/or their co-conspirators, and has suffered antitrust injury as a result

of Defendants’ illegal conduct as alleged in this Complaint.

       13.     Plaintiff, FCWA, is a municipal corporation chartered by the Virginia State

Corporation Commission in 1957. It has its principal place of business at 8570 Executive Park

Avenue, Fairfax, VA 22031. During the Injury Period, Plaintiff FCWA directly purchased Alum

from one or more of the Defendants, and/or their co-conspirators, and has suffered antitrust

injury as a result of Defendants’ illegal conduct as alleged in this Complaint.

       14.     Plaintiff Appomattox River Water Authority is a public body politic and corporate

created pursuant to the Virginia Water and Waste Authorities Act in 1960, Va. Code § 15.2-5100

et seq., to provide drinking water to the Cities of Colonial Heights and Petersburg and the

Counties of Chesterfield, Dinwiddie, and Prince George. It has its principal place of business at

21300 Chesdin Road, S. Chesterfield, VA 23803. During the Injury Period, Appomattox directly

purchased Alum from one or more of the Defendants, and/or their co-conspirators, and has

suffered antitrust injury as a result of Defendants’ illegal conduct as alleged in this Amended

Complaint.

       15.     Plaintiff County of Chesterfield is a county located in the Commonwealth of

Virginia. It has its principal place of business at 9901 Lori Road, Chesterfield, Virginia 23832.

During the Injury Period, Chesterfield directly purchased Alum from one or more of the

Defendants, and/or their co-conspirators, and has suffered antitrust injury as a result of

Defendants’ illegal conduct as alleged in this Amended Complaint.




                                                 8
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 9 of 97 PageID: 9



       16.     Plaintiff County of Henrico is a county located in the Commonwealth of Virginia.

It has its principal place of business at 4301 East Parham Road, Henrico, Virginia 23228.

During the Injury Period, Henrico directly purchased Alum from one or more of the Defendants,

and/or their co-conspirators, and has suffered antitrust injury as a result of Defendants’ illegal

conduct as alleged in this Amended Complaint.

       17.     Plaintiff City of Lynchburg is a municipal corporation chartered by the

Commonwealth of Virginia. It has its principal place of business at 900 Church Street,

Lynchburg, Virginia 24504. During the Injury Period, Lynchburg directly purchased Alum from

one or more of the Defendants, and/or their co-conspirators, and has suffered antitrust injury as a

result of Defendants’ illegal conduct as alleged in this Amended Complaint.

       18.     Plaintiff City of Newport News is a municipal corporation chartered by the

Commonwealth of Virginia. It has its principal place of business at 2400 Washington Avenue,

Newport News, Virginia 23607. During the Injury Period, Newport News directly purchased

Alum from one or more of the Defendants, and/or their co-conspirators, and has suffered

antitrust injury as a result of Defendants’ illegal conduct as alleged in this Amended Complaint.

       19.     Plaintiff City of Norfolk is a municipal corporation chartered by the

Commonwealth of Virginia. It has its principal place of business at 810 Union Street, Norfolk,

Virginia 23510. During the Injury Period, Norfolk directly purchased Alum from one or more of

the Defendants, and/or their co-conspirators, and has suffered antitrust injury as a result of

Defendants’ illegal conduct as alleged in this Amended Complaint.

       20.     Plaintiff Rivanna Water and Sewer Authority is a public body politic and

corporate created pursuant to the Virginia Water and Waste Authorities Act in 1972, Va. Code

§ 15.2-5100 et seq., to provide drinking water and wastewater services to the City of




                                                  9
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 10 of 97 PageID: 10



Charlottesville and the County of Albemarle. It has its principal place of business at 695 Moores

Creek Lane, Charlottesville, VA 22902. During the Injury Period, Rivanna directly purchased

Alum from one or more of the Defendants, and/or their co-conspirators, and has suffered

antitrust injury as a result of Defendants’ illegal conduct as alleged in this Amended Complaint.

       21.     Plaintiff South Central Wastewater Authority is a public body politic and

corporate created pursuant to the Virginia Water and Waste Authorities Act in 1996, see Va.

Code § 15.2-5102, to provide wastewater services to the Cities of Colonial Heights and

Petersburg and the Counties of Chesterfield, Dinwiddie, and Prince George. South Central

principal office is located at 900 Magazine Road, Petersburg, Virginia 23803. During the Injury

Period, South Central directly purchased Alum from one or more of the Defendants, and/or their

co-conspirators, and has suffered antitrust injury as a result of Defendants’ illegal conduct as

alleged in this Amended Complaint.

       22.     Plaintiff City of Springfield is a constitutional charter city under the constitution

and law of the State of Missouri and, by its charter, has delegated the power of operation and

management of its utilities to the Board of Public Utilities of Springfield, Missouri, designated as

“City Utilities of Springfield, Missouri.” The City of Springfield has its principal place of

business at the Busch Municipal Building at 840 Boonville Avenue, Springfield, Missouri

65802, and the Board of Public Utilities of Springfield, Missouri has its principal place of

business at the office of its Board of Public Utilities, 301 East Central, Springfield, Missouri

65802. During the Injury Period, Springfield directly purchased Alum from one or more of the

Defendants, and/or their co-conspirators, and has suffered antitrust injury as a result of

Defendants’ illegal conduct as alleged in this Amended Complaint.




                                                 10
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 11 of 97 PageID: 11



       23.     The Commission of Public Works of the City of Spartanburg (doing business as

Spartanburg Water or “Spartanburg”) is a body corporate and politic formed pursuant to the

South Carolina Code §§ 5-31-210, 220, and 250. It has its principal place of business at 200

Commerce Street, Spartanburg, South Carolina 29403. During the Injury Period, Spartanburg

directly purchased Alum from one or more of the Defendants, and/or their co-conspirators, and

has suffered antitrust injury as a result of Defendants’ illegal conduct as alleged in this

Complaint.

       24.     Plaintiff City of Winston-Salem is a municipal corporation chartered by the State

of North Carolina. It has its principal place of business at 101 North Main Street, Winston-

Salem, North Carolina 27101. During the Injury Period, Winston-Salem directly purchased Alum

from one or more of the Defendants, and/or their co-conspirators, and has suffered antitrust

injury as a result of Defendants’ illegal conduct as alleged in this Complaint.

       25.     The South Carolina Public Service Authority (doing business as “Santee Cooper”)

is a body corporate and politic created under S.C. Code § 58-31-10 et seq. It has its principal

place of business at 1 Riverwood Drive, P.O. Box 2946101, Moncks Corner, South Carolina

29461-6106. During the Injury Period, Santee Cooper directly purchased Alum from one or more

of the Defendants, and/or their co-conspirators, and has suffered antitrust injury as a result of

Defendants’ illegal conduct as alleged in this Complaint.

B.     DEFENDANTS

       26.     Defendant Brenntag Mid-South Inc. (“Brenntag Mid-South”) is a Kentucky

corporation with its principal place of business at 1405 Highway 136 West, P.O. Box 20,

Henderson, Kentucky 42420. Brenntag Mid-South is a wholly-owned subsidiary of Brenntag

North America, Inc. Brenntag Mid-South is a distributor that sells water treatment chemicals,




                                                 11
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 12 of 97 PageID: 12



including Alum. During the Injury Period, Brenntag Mid-South sold Alum in the southern

United States.

       27.       Defendant Brenntag Southeast, Inc. (“Brenntag Southeast”) was a North Carolina

corporation with its principal place of business at 2000 East Pettigrew Street, Durham, North

Carolina 27703. Brenntag Southeast was a wholly-owned subsidiary of Brenntag North

America. On information and belief, Brenntag Southeast was a distributor that sold water

treatment chemicals, including Alum. During the Injury Period, Brenntag Southeast sold Alum

in the southern United States. On information and belief, Brenntag Southeast submitted bids for

contracts to sell Alum that were ultimately entered into by Brenntag Mid-South.

       28.       Defendants John Doe Nos. 1 – 50 are other entities or individuals whose identities

are currently unknown to Plaintiffs. John Doe Nos. 1 – 50 conspired to suppress and eliminate

competition in the sale and marketing of Alum by agreeing to rig bids and allocate customers for,

and to fix, stabilize, increase, and maintain the price of, Alum sold in the United States during

the Injury Period.

       29.       The acts alleged herein to have been committed by Defendants were authorized,

ordered, or performed by Defendants’ directors, officers, managers, employees, agents, and/or

representatives in the course of their employment and while actively engaged in the management

of Defendants’ business.

C.     CO-CONSPIRATORS

       The conspiracy includes a number of co-conspirators who are not named as defendants in

this complaint. These co-conspirators include the following entities and persons: Brenntag North

America, Inc.; General Chemical Corporation, General Chemical Performance Products, LLC,

General Chemical LLC, GenTek Inc., Chemtrade Logistics Income Fund, Chemtrade Logistics

Inc., Chemtrade Chemicals Corporation, Chemtrade Chemicals US, LLC, and Chemtrade


                                                 12
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 13 of 97 PageID: 13



Solutions, LLC (collectively “General Chemical” or “GCC”); American Securities LLC; GEO; C

& S Chemicals, Inc. and C & S Chemicals (of Georgia) Inc. (collectively “C & S Chemicals”);

RGM Chemical, LLC and RGM of Georgia, Ltd. (collectively “RGM”); USALCO, LLC

(“USALCO”); Delta Chemical Corporation (“Delta Chemical” or “Delta”); Kemira Chemicals

Inc. (“Kemira”), Southern Ionics Incorporated (“Southern Ionics”); Reichl; Opalewski; Steppig;

Alex Avraamides (“Avraamides”); Amita Gupta (“Gupta”); Matthew F. LeBaron (“LeBaron”);

Scott M. Wolff (“Wolff”); Kenneth A. Ghazey (“Ghazey”); Milton Sundbeck (“Sundbeck”);

John D. Besson; and Rebecca L. Besson.2

                            UNIDENTIFIED CO-CONSPIRATORS

       30.     Other individuals and entities, not named as Defendants in this Complaint,

participated as co-conspirators with Defendants in the violations alleged herein, and aided and

abetted Defendants and performed acts and made statements, all in furtherance of the conspiracy.

       31.     The true names and capacities of some of these co-conspirators, whether

individual, corporate, associate, or representative, are unknown to Plaintiffs at this time.

Plaintiffs may amend this Complaint, as necessary, to allege the true names and capacities of

additional co-conspirators as their identities become known through discovery or additional

criminal indictments.

       32.     At all relevant times, other individuals and entities referred to herein as

“unidentified co-conspirators,” the identities of which are presently unknown, conspired with

Defendants in the unlawful conspiracy described herein.



2
  These co-conspirators have been named as defendants in in other complaints filed in the related
Multi-District Litigation pending in the U.S. District Court for the District of New Jersey, Civil
Action No.: 2:16-md-2687 (JLL) (JAD) (MDL 2687), by these same plaintiffs and others
represented by the same counsel as these plaintiffs.



                                                 13
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 14 of 97 PageID: 14



        33.       The acts alleged herein that were performed by each of the unidentified co-

conspirators were fully authorized by each of these unidentified co-conspirators, or were ordered,

or committed by duly authorized officers, managers, agents, employees, or representatives of

each unidentified co-conspirator, while actively engaged in the management, direction, or control

of its affairs.

                            INTERSTATE TRADE AND COMMERCE

        34.       Throughout the Injury Period, there was a continuous and uninterrupted flow of

interstate trade and commerce throughout the United States in the sale of Alum by Defendants

and their co-conspirators to their customers located throughout the United States.

        35.       Throughout the Injury Period, Defendants’ and their co-conspirators’ unlawful

conspiracy and agreement took place within and substantially affected the flow of interstate

commerce and had a direct, substantial, and reasonably foreseeable effect upon commerce

throughout the United States.

                                       RELEVANT MARKET

        36.       The relevant product market alleged herein is the market for Alum.

        37.       The relevant geographic market is the United States, or, in the alternative, is the

market for Alum sold in the Eastern United States. Local and/or regional geographic sub-

markets may exist due to transportation costs associated with the sale and delivery of Alum.

                    ALLEGATIONS OF FACT COMMON TO ALL CLAIMS

D.      ALUM INDUSTRY BACKGROUND

        38.       According to 2015 market research reports, total global sales of water treatment

chemicals, including Alum, are expected to amount to approximately $25 billion yearly as of

2020. North America accounts for approximately 29% of the global purchases of all water

treatment chemicals.


                                                   14
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 15 of 97 PageID: 15



        39.     Alum is a versatile chemical that can function as a coagulant, flocculant,

precipitant, and emulsion breaker. Alum removes turbidity, suspended solids, and total organic

carbon, and reduces biochemical oxygen demand. Alum is used in both municipal and industrial

applications.

        40.     Alum is the salt of sulfuric acid and aluminum hydroxide known by its chemical

name Al2(SO4)3. In municipal water treatment and paper making applications, Alum is used as a

source of Al3+, which is a highly charged ionic “species” that attracts negative particles (such as

those that discolor raw water supplies), reacts with negative particles, and then precipitates those

particles out of the solution as ionic solids.

        41.     Alum is produced and sold in both liquid and dry forms.

        42.     Liquid Alum is produced by mixing aluminum ore with sulfuric acid and water.

        43.     Dry Alum is produced by removing the water from liquid Alum by evaporation

before crushing, grinding, and screening the resulting product.

        44.     The United States International Trade Commission has determined that liquid and

dry Alum are the “same like product.” The United States International Trade Commission based

its determination on the “nearly identical uses of both forms, common channels of distribution,

and common methods of production, production facilities, and employees among domestic

producers who produce both forms.” The United States International Trade Commission’s

determination was supported by, inter alia, testimony from Delta Chemical’s then-President

Robert Farmer.

        45.     Much of the Alum produced today is used for water and wastewater treatment for

clarification and phosphorous removal, and as an agent in the purification of drinking water. In

water purification, Alum causes impurities to coagulate into larger particles or clump together




                                                 15
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 16 of 97 PageID: 16



before settling to the bottom of the container, allowing them to be filtered out more easily. This

process is called coagulation or flocculation.

       46.     One of the reasons Alum has become widely accepted as a water treatment

chemical is because of its chemical efficacy and stability. Compared to its alternatives, such as

anhydrous or aqueous ammonia, which are hazardous and require pressurized storage tanks and

special handling and safety procedures, the storage and handling of Alum is significantly safer

and easier.

       47.     Alum is typically sold by the ton and transported to customers by rail or truck.

       48.     One factor Alum suppliers consider in deciding whether to bid or quote on a

contract is whether providing the product to the specific buyer is “freight logical,” that is,

whether the supplier can make a profit on the contract taking into account the distance from the

supplier’s plant to the customer and the corresponding cost of freight.

       49.     Municipal authorities, such as Plaintiffs, routinely purchase Alum to treat potable

water and/or wastewater. Municipal authorities typically acquire Alum through a publicly-

advertised bidding process, as Plaintiffs did here, and the resulting contracts for Alum are often

one year in duration with options to renew for a certain period of time.

       50.     Typically, prospective bidders for Alum contracts learn of a municipal authority’s

Alum needs and requirements through public notice of an invitation to bid disseminated by the

municipal authority, or an agent acting on the municipal authority’s behalf.

       51.     A prospective bidder has until the date and time specified in the invitation to

submit a sealed bid to supply the municipality with its Alum requirements.




                                                 16
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 17 of 97 PageID: 17



        52.     These bids are kept confidential from both the bidders and the general public until

the public opening. Thus, bidders should not be privy to the content of their competitors’ bids

any sooner than the general public.

        53.     Many municipal authorities also include provisions in requests for bids that

bidders have not violated federal or state laws by submitting responsive bids and have not

colluded with others to fix alum price.

        54.     The awards of such contracts are typically made public.

        55.     Sales of Alum by Defendants and their co-conspirators in the United States during

the Injury Period totaled in the billions of dollars.

E.      THE ALUM MARKET IN THE UNITED STATES IS SUSCEPTIBLE TO
        COLLUSION

        56.     Publicly available data on the Alum market in the United States demonstrate that

it is susceptible to cartelization by the Defendants and their co-conspirators. Factors that made

the Alum market susceptible to collusion during the Conspiracy Period include: (1) a

standardized product for which competition was principally on the basis of price; (2) stable or

declining input costs for much of the Conspiracy Period; (3) weak demand in a mature market;

(4) the lack of available economic substitutes; (5) high barriers to entry; (6) industry

concentration and consolidation; (7) price increase announcements following opportunities to

collude; and (8) a history of collusive conduct in the water treatment chemicals industry.

        i.      Alum Is a Commodity Product With a High Degree of Interchangeability

        57.     Typically, when a product is characterized as a commodity, market participants

compete principally on the basis of price, rather than attributes such as product quality. When

competition occurs principally on the basis of price, it is easier to implement and monitor a cartel

because price is more often objectively measurable and observable than non-price factors.



                                                  17
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 18 of 97 PageID: 18



         58.    The bidding process by which suppliers are supposed to compete to provide Alum

to a municipality demonstrates that Alum is a commodity product that is interchangeable across

suppliers, and competition in the market is driven principally by price.

         59.    Alum is a commodity product with specific specifications for iron content,

specific gravity, density, and color, as shown below.3




         60.    A 2006 report noted the increased commoditization of Alum and other chemicals

in North America. A 2009 report by the Water Research Foundation stated, “Alum is a

commodity chemical.” A 2012 analyst report described inorganic coagulants such as Alum as

“commodity chemicals that are relatively easy to manufacture.” A 2015 analyst report noted that

water management chemicals are split into two major categories: specialty chemicals and

“[c]ommodity chemicals such as [A]lum.”

         ii.    Input Costs for Alum Were Stable or Declining for Much of the Conspiracy
                Period



3
    Chart from http://www.usalco.com/products/aluminum-sulfate-solution-alum.



                                                18
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 19 of 97 PageID: 19



       61.     Rising input costs for Alum cannot explain the significant price increases

Defendants and their co-conspirators imposed on their customers during the Conspiracy Period.

       62.     Alum is manufactured by combining sulfuric acid with aluminum trihydrate (also

known as alumina or ATH). Aluminum trihydrate is purified from bauxite by dissolving the

bauxite ore in strong caustic soda to form sodium aluminate, which is then precipitated by

neutralization to form aluminum trihydrate.

       63.     As shown by the graph below, bauxite (the raw material for alumina) prices fell

markedly during the period from 1991 to 2003, declining almost 50%. From 2003 to 2007,

bauxite prices rose around $6 per ton, but leveled off and declined slightly by the end of 2007.4

From 2008 to 2010, bauxite prices declined a further $3-4 per ton.




       64.     According to a 2014 article by Forbes, alumina pricing is traditionally about 12-

14% of the price quoted for aluminum on the London Metal Exchange. Aluminum prices were




4
 Graph available at http://www.australianbauxite.com.au/site_folders/232/images/
Metallurgical%20Bauxite/Graph2.jpg.



                                                19
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 20 of 97 PageID: 20



relatively stable for much of the Conspiracy Period from 1997 to early 2006, with a large

increase in 2007 and 2008, and then a rapid crash in prices in late 2008 and early 2009.5




         65.    Sulfuric acid costs were also relatively stable from 1997 to 2007. A brief spike in

sulfuric acid prices in 2008 was followed by a crash in prices by early 2009 and historically low

prices for the remainder of 2009 and 2010. However, Defendants and their co-conspirators

maintained higher prices in 2009 despite decreasing commodity prices.

         66.    During the early part of the Conspiracy Period from 1997 to 2004, Alum prices

experienced significant price increases. During the period from 1998 to 2004, there were

numerous parallel price increases by Defendants and their co-conspirators, including, but not

limited to, the following announcements publicly reported by the chemical industry publication

ICIS:

                a.     General Chemical and GEO announced identical Alum price increases of
                       $15 per ton on August 10 and August 31, 1998.




5
    Graph available at http://www.morningstar.com.au/s/images/6718-AWC-1.gif.



                                                20
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 21 of 97 PageID: 21



               b.      General Chemical and GEO announced identical Alum price increases of
                       $15 per ton on October 4 and October 18, 1998.

               c.      Southern Ionics, GEO, and General Chemical announced Alum price
                       increases of $8-9 per ton around December 2000.

               d.      Kemiron6, General Chemical, and GEO announced identical Alum price
                       increases of $10 per ton between November 21 and December 12, 2003.

               e.      USALCO and General Chemical both announced Alum price increases
                       effective December 1, 2004, which were subsequently reported by ICIS on
                       December 3, 2004.

       67.     The declining pricing of the primary input costs of Alum – alumina and sulfuric

acid – necessarily cannot explain the rise in Alum prices from 1998 to 2004. Instead, these price

increases were the result of Defendants’ and their co-conspirators’ illegal conspiracy to fix the

price of and rig bids for Alum.

       68.     A 2009 report by the Water Research Foundation analyzed a survey conducted

about the rising costs of water treatment chemicals during the period between January 2008 and

January 2009. The survey was administered by the Association of Metropolitan Water Agencies,

and forty-seven United States drinking water utilities responded. Twenty-five of these utilities

reported using Alum and incurring an average 53% price increase over the preceding year, with

maximum price increases reaching as high as 168%. Although raw material cost increases were

cited as a major cause of these increases, as noted above, the report noted that the “boom” in

commodities was over by mid-2008.

       69.     In its publicly-filed 2009 Form 10-K, GenTek, which owned General Chemical

from approximately 1999 to October 2009, reported that price increases on products such as


6
 Kemiron was a large manufacturer of aluminum-based chemicals, including Alum,
headquartered in Barstow, Florida. Co-conspirator Kemira held a large ownership interest in
Kemiron during the first part of the Conspiracy Period, and eventually purchased the remainder
of Kemiron in approximately May 2005.



                                                21
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 22 of 97 PageID: 22



Alum contributed significantly to the profits GenTek earned on successful bids and RFP

responses in the water treatment market: “Sales into the water treatment market increased by

$67 million driven by $59 million resulting from increases in selling prices . . . .” GenTek’s

increased revenues in 2008 largely resulted from Defendants’ and their co-conspirators’

conspiracy to increase the price of Alum in the United States.

        iii.   Alum Experienced Weak Demand in a Mature Market During the
               Conspiracy Period

        70.    Static or declining demand makes the formation of a collusive arrangement more

likely. In a competitive market, when faced with static or declining demand conditions, firms

often attempt to increase sales by taking market share from competitors at decreasing prices. For

this reason, firms faced with static or declining demand have greater incentive to collude to avoid

price competition with competitors and protect against poor financial results and/or bankruptcy.

        71.    Demand for Alum is driven by demand in end-use markets in which it is

employed. These markets include water treatment and the pulp and paper industry. According

to one 2004 article, “demand for [A]lum has slowed due to retraction and consolidation in the

pulp and paper market, a major market for [A]lum.”

        72.    In its 2008 annual report, the parent company of Kemira, a co-conspirator Alum

manufacturer and distributor, described demand as follows: “Only modest growth can be

expected in the Municipal & Industrial segment’s relevant market in Europe and North America,

as water treatment infrastructure is already largely built and growth in demand is therefore

restricted.”

        73.    One 2001 article described the Alum market as “very mature, with a projected

annual growth rate of roughly 2 percent.” A 2004 ICIS article noted that Alum is a mature

commodity market. Similarly, a 2015 analyst report notes that the “technologies currently used



                                                22
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 23 of 97 PageID: 23



in water treatment are mature.” Given this mature market, future sales of Alum will be

determined by population growth. In its 2013 annual report, Chemtrade, which acquired General

Chemical in January 2014, noted that the “North American market for water treatment chemicals

generally tracks GDP and population growth.”

        74.       In mature industries, firms’ ability to increase sales is limited to population

growth and replacement of existing products. This means that slow growth rates often exist in

mature industries because new distribution channels, which might raise sales, have typically been

exhausted. Consequently, the only way for firms to capture additional market share in mature

industries, where demand growth is slow or nonexistent, is by competing with each other on the

basis of price.

        75.       The lack of significant demand growth was further exacerbated by the presence of

excess capacity. Upon information and belief, none of Defendants’ or their co-conspirators’

plants to manufacture water treatment chemicals was working at or near capacity during the

Conspiracy Period. Thus, the lack of capacity cannot explain Defendants’ or their co-

conspirators’ decisions not to compete for Alum business during the Conspiracy Period. Absent

an antitrust conspiracy, the presence of excess capacity, particularly for a commodity product,

means that firms are incentivized to increase their sales by maintaining or even lowering prices,

not increasing them.

        iv.       There Are No Apparent Economic Substitutes for Alum

        76.       Economists regard products as economic substitutes for one another if a nominal

change in price for one product results in increased demand for the other product. The change in

price necessary to cause consumers to switch to a substitute good is often considered to be

around five percent. The lack of available economic substitutes for a product facilitates




                                                    23
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 24 of 97 PageID: 24



collusion among producers, because customers are not reasonably able to avoid supra-

competitive prices by switching to another product.

       77.      Other chemicals are not economic substitutes for Alum at water treatment

facilities because, inter alia, each chemical is dosed and applied differently at water treatment

facilities. Therefore, there are substantial infrastructure and other costs associated with

switching the treatment chemical used by any particular water treatment facility.

       v.      There Are Significant Barriers to Entry in the Alum Market

       78.     Supra-competitive pricing in a market typically attracts additional competitors

attempting to avail themselves of the inflated prices. Significant barriers to entry, however,

make new competition more difficult and facilitate the formation and maintenance of a cartel.

       79.     There were significant barriers to entry which have prevented potential

competitors from effectively competing in the Alum market in the United States during the

Injury Period. An August 2009 article in WaterWorld noted that “[t]he North American water

treatment chemicals market is mature with high entry barriers.” These barriers include

production, manufacturing, and transportation costs, as well as satisfaction of regulatory

requirements. High barriers to entry also exist because only a competitor with specialized

technical knowledge, the capital necessary to build costly manufacturing facilities, and access to

distribution channels could have competed in this market.

       80.     According to industry experts, the Alum market had no new entrants during the

Conspiracy Period. In 2003, Karla Doremus-Tranfield, General Chemical’s Marketing Manager,

noted that no new suppliers had entered the marketplace. Since 2010, the only significant new

entrant in the Alum industry is Affinity Chemical, LLC (“Affinity”). Affinity was formed in

2011 by co-conspirator Reichl, who pled guilty to participating in an unlawful conspiracy on

October 27, 2015.


                                                 24
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 25 of 97 PageID: 25



       vi.    The Alum Industry Is Highly Concentrated and Has Experienced Heavy
              Consolidation

       81.    The Alum industry is dominated by a small number of companies.

       82.    The Alum industry experienced heavy consolidation in the years leading up to and

including 1997.

       83.    GEO, in particular, made several acquisitions between 1993 and 1997. In June

1993, GEO acquired the Gulf Coast Alum business and customer list of Rhone Poulenc, a large

French chemical company that exited the United States market after the sale. In July 1994, GEO

acquired the aluminum chemicals business of Courtney Industries. In December 1996, GEO

acquired the Alum business of Cytec Industries, Inc. (“Cytec”), which included seven Alum

plants in the Southeastern U.S. GEO’s purchase of Cytec made GEO a major national supplier

of Alum immediately before the start of the Conspiracy Period. In March 1997, GEO announced

that it was acquiring the United States and Canadian paper chemicals business of Henkel

Corporation. In September 1998, Denny Grandle, the Vice President and General Manager of

GEO’s Aluminum Products Division, commented that “[t]he consolidation has helped capacity,”

noting that GEO had recently closed an Alum plant located in Spring Hill, Louisiana.

       84.    In June 1997, General Chemical purchased Peridot Holdings, Inc. (“Peridot”), a

manufacturer and supplier of various water treatment chemicals, including Alum. In September

2006, General Chemical acquired GAC MidAmerica, Inc., a producer of Alum and bleach. In

February 2007, General Chemical acquired Chalum, Inc., which produced Alum for the greater

Phoenix area. In December 2007, General Chemical acquired Bay Chemical and Supply

Company, a producer and distributor of Alum and other water treatment chemicals in south

Texas. In early 2011, General Chemical acquired certain Alum-related assets of Alchem,

including Alchem’s customer list.



                                              25
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 26 of 97 PageID: 26



       85.     General Chemical and GEO’s acquisitions immediately before the start of the

Conspiracy Period left them with the largest Alum market shares by 1998. According to an

October 1999 ICIS article, “[p]rior to 1998, the [A]lum industry went through a period of stiff

competition that triggered a downturn in its major markets.” According to the same article,

however, Alum prices started shifting upwards around 1998.

       86.     The acquisitions continued throughout the Conspiracy Period. In August 2003,

Kemira expanded its holdings in Kemiron from 15% to 60%. In 2004, Kemiron acquired

Eaglebrook International Group, Ltd. (“Eaglebrook”), a leading manufacturer and distributor of

water treatment chemicals located in Matteson, Illinois. In May 2005, Kemira strengthened its

position in North America by purchasing the remaining 40% of Kemiron’s shares. In November

2011, USALCO and Delta Chemical combined. As a result of this combination, Delta Chemical

ceased to be a potential competitor in the sale and marketing of Alum.

       87.     The concentration in the Alum industry was further exacerbated by agreements

among Defendants and their co-conspirators to distribute one another’s products. Such swaps,

trades, and selling and distribution agreements among competitors in a consolidated market

facilitate collusion among ostensible competitors.

       vii.    Opportunities To Collude Facilitated The Conspiracy

       88.     As noted in Reichl’s indictment, there were countless opportunities for

Defendants and their co-conspirators to communicate and conspire with each other. Defendants

and their co-conspirators regularly met and discussed each other’s business, entered into “no

compete” agreements, allocated customers, and submitted artificially-inflated bids.

       89.     Notably, representatives from General Chemical, including Reichl, frequently

attended national and local industry conferences where they had the opportunity to meet with

Defendants and their co-conspirators to collude.


                                                26
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 27 of 97 PageID: 27



       90.     The American Water Works Association (“AWWA”) also provides numerous

opportunities and the means for Defendants and their co-conspirators to collude. In addition to

national level meetings, trainings, and networking events, there are over forty state and regional

AWWA sections that hold their own meetings, training, and networking events. For instance,

the Southwest Section of the AWWA includes Alum producers Chemtrade and Kemira. Other

co-conspirators and Defendants participate in other regional AWWA sections.

       91.     The American Chemistry Council (“ACC”) is America’s oldest trade association

of its kind and includes companies engaged in the business of chemistry. Upon information and

belief, Defendants and their co-conspirators attended ACC’s regular meetings and conferences,

including executives from Chemtrade, GenTek, and Kemira.

       92.     Reichl had the opportunity to meet and collude with other Alum manufacturers

and suppliers for many years as a frequent participant at conferences conducted by, among

others, the Arkansas Water Works & Water Environment Association, the Southwest Section of

the American Water Works Association, and the Georgia Association of Water Professionals.

Reichl attended such conferences with representatives from many competitors.

       93.     For example, on July 16, 2009, General Chemical executive Michael Housel

contacted co-conspirators Amita Gupta, Director of Sales and Marketing for Water Treatment

Chemicals at General Chemical, and Reichl regarding a conversation that he had had with co-

conspirator Southern Ionics’ founder, and co-conspirator, Milton Sundbeck. Housel stated, “Just

spoke to Milton [Sundbeck]. He will be attending the SWFC [Southwestern Fertilizer

Conference] in San Antonio. He’s going to send me his schedule next week . . . they have a

suite. Amita - anything you would like me to discuss with him?”




                                                27
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 28 of 97 PageID: 28



       94.     Defendants’ and co-conspirators’ attendance at industry conferences and trade

associations facilitated their coordinated price increase announcements. For instance, on

December 3, 2004, ICIS, which purports to be “the world’s largest petrochemical market

information provider,” published an article titled “Aluminum Sulfate Prices Rise with Demand

and Costs.” Through this publication, Rich Fedison, Director of Sales and Marketing for

General Chemical, signaled to the market that demand for Alum was stable and beginning to

strengthen. Fedison stated: “The pulp and paper sector is finally beginning to recover after

several years of poor performance as sustainable price increases and the recovering global

economy are driving margin improvement. On the municipal water side, tightening federal

regulations on total organic compounds and disinfection byproducts are contributing favorably to

the demand for inorganic coagulants.” Significantly, Fedison stated, “[a]ll announced price

increases for aluminum based inorganic coagulants are continuing to hold in all end-use

markets.” (Emphasis added). This statement was a signal to Defendants, their co-conspirators,

and other Alum suppliers, providing a pretext for maintaining the artificially-inflated price level

for Alum.

       95.     Contemporaneously, co-conspirator General Chemical raised its list prices for

commercial-grade Alum to $335 per ton on the East and Gulf Coasts and $370 on the West

Coast. Liquid material in tanks was $214 per ton, iron-free liquid material in tanks was $331 per

ton, and dry iron-free Alum was $425 per ton.

       96.     At the same time, USALCO raised its prices for Alum by $10 per ton, effective

December 1, 2004, or as contracts permitted.




                                                28
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 29 of 97 PageID: 29



       97.     Also at the same time, Kemiron raised its prices for all grades of polyaluminum

chloride, aluminum chloride, aluminum chlorohydrate, sodium aluminate, and polyaluminum

sulfate by $40 per ton, effective December 1, 2004.

       98.     Sample public responses to bid requests by water districts during the Conspiracy

Period illustrate what appear to be the types of sham “throw away” bids discussed in the Reichl

indictment. Examples include public documents published by the City of Columbia, South

Carolina in June 2009, the City of Texarkana, Arkansas in August 2009, the Emerald Coast

Utilities Authority (in Florida) in June 2010, and the City of Bellingham, Washington in 2006,

all of which show disparities between the winning bids of General Chemical and those of GEO

or other bidders that are consistent with the use of “throw away” bids.

       viii.   There Is a History of Collusive Conduct in the Water Treatment Chemicals
               Industry

       99.     The water treatment chemicals industry has a history of collusion.

       100.    In the 1980s, manufacturers of chlorine allegedly conspired to rig bids submitted

to municipal water facilities, including by submitting non-competitive bids to municipalities for

customers they had agreed to allocate to competitors in the Southeast.

       101.    Similarly, two other chemicals used by water treatment facilities and paper

companies – hydrogen peroxide and sodium chlorate – were the subject of alleged antitrust

conspiracies. First, from 1994 to 2005, producers of hydrogen peroxide settled claims that they

unlawfully conspired to fix the price of hydrogen peroxide for tens of millions of dollars.

Significantly, co-conspirator Kemira contributed $5 million to the hydrogen peroxide class

action settlement, in addition to settling with a number of direct action litigants for undisclosed




                                                 29
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 30 of 97 PageID: 30



sums.7 Second, in 2008, Kemira was fined EUR 10.15 million by the European Commission for

anticompetitive conduct in its sodium chlorate business from 1994 to 2000.8

F.       DEFENDANTS’ AND CO-CONSPIRATORS’ MARKET ALLOCATION AND
         RELATED BID-RIGGING ACTIVITIES

         102.   Prior to the Defendants’ and their co-conspirators’ conspiracy, the market for the

sale of Alum in the United States was marked by competition. In the mid-1990s, for example,

there was a “price war” between General Chemical and GEO in which each company bid

aggressively for the accounts of the other company.

         103.   As reflected in the GEO guilty plea and criminal indictments discussed herein,

this era of competition and price wars ended in 1997 when Defendants and their co-conspirators

entered into this antitrust conspiracy and agreed to, inter alia, “stay away” from each other’s

“historical” customers by not pursuing the business of those customers, and to engage in bid-

rigging.

         104.   Upon information and belief, the conspiracy was hatched at this time when

GEO’s Senior VP and General Manager Alex Avraamides, General Chemical’s Reichl, and

General Chemical’s CEO Denny Grandle met and reached an agreement that they would no

longer compete and instead collude to allocate customers. Thereafter, others joined the

conspiracy and abided by that agreement. For example, as reflected by communications between

executives at GEO and Southern Ionics during the Conspiracy Period, the purpose of

Defendants’ and their co-conspirators’ conspiracy was to keep “peace in the valley” in order to

“not bring down market price” because Defendants and their co-conspirators agreed that it would



7
    In Re Hydrogen Peroxide Antitrust Litig., MDL Docket No. 1682, Dkt No. 474.
8
    http://www.kemira.com/en/newsroom/whats-new/pages/1226984_20080611125213.aspx



                                                30
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 31 of 97 PageID: 31



be “better business for everyone to work together instead of competing and ruining the market

price.”

          105.   Throughout the Conspiracy Period, Defendants and their co-conspirators engaged

in a conspiracy to allocate customers among themselves.

          106.   Numerous documents confirm Defendants’ and their co-conspirators’

understanding of their overarching conspiracy. For example, based on the information currently

available to Plaintiffs:

                 a.        A March 31, 2003 General Chemical internal marketing strategy
                           memorandum outlined General Chemical’s strategy for its nominal
                           competitor, USALCO: “Continue to work in conjunction at Akron, OH
                           and Western Michigan accounts.”

                 b.        A March 2006 GEO internal business review concluded that both General
                           Chemical and Southern Ionics were “[r]emaining non-aggressive,
                           consistently favoring price increases over share gain strategy.”

                 c.        In September 2008, a General Chemical executive arranged for a meeting
                           with himself and Gupta from General Chemical and Steppig and Scot
                           Lang of GEO, a “get to know you meeting” designed to introduce Gupta
                           to senior staff of their friendly “competitor” GEO, and to discuss market
                           and supply agreements.

          107.   Throughout the Conspiracy Period, Defendants and their co-conspirators were in

regular communication in order to facilitate the conspiracy. These communications included

discussions of specific bids and accounts.

          i.     Regular Inter-Defendant and Co-Conspirator Meetings and
                 Communications

          108.   Defendants’ and their co-conspirators’ executives and employees regularly

communicated with each other over the telephone, email, and during face-to-face meetings. As

admitted by the criminal pleas and confirmed by numerous documents, Defendants and their co-

conspirators discussed their overarching market allocation agreement, as well as specific




                                                   31
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 32 of 97 PageID: 32



customer accounts that were off-limits to other companies, and how to handle the bidding

process as it related to customer accounts.

        109.       On multiple occasions during the Conspiracy Period, Delta Chemical President

John D. Besson met with co-conspirators Avraamides and admitted co-conspirator Reichl as part

of and in furtherance of the conspiracy. The documented meetings occurred at least as early

March 22, 1999, and occurred at various points during the conspiracy, with the meetings taking

place into 2011.

        110.       Indeed, admitted conspirator General Chemical was keenly focused on Delta

Chemical’s bidding, wanting to ensure that Delta Chemical did not bid aggressively against

General Chemical and monitored whether Delta Chemical was winning more of the volume of

bids that it was entitled. They also sought to ensure that Delta Chemical did not interfere with

the market or pricing stability.

        111.       Other co-conspirators, too, checked to make sure the conspiracy was working as

anticipated. In November 2005, Milton Sundbeck, the President and CEO of Southern Ionics,

called Avraamides, then-Senior Vice President and General Manager at GEO, to indicate that

Southern Ionics wanted to maintain “‘peace in the valley’ and not bring down the market price.”

        112.       On December 20, 2005, Kenneth Ghazey, the President and CEO of GEO, sent

Avraamides an email about their strategic plans which stated, “look forward to . . . some ‘peace

in the valley.’”

        113.       On April 14, 2006, Avraamides sent Ghazey an email about companies that GEO

might want to consider acquiring. Avraamides explained that one potential target company,

Gulbrandsen, “has historically been the main company that has prevented price increases,” and




                                                  32
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 33 of 97 PageID: 33



that acquiring Gulbrandsen would make GEO “more of a potential threat to General Chemical,

Delta, Summit. Deterrent helps maintain peace in the valley.”

       114.    In April 2008, Gupta, the then-recently hired Director of Marketing for Alum at

General Chemical, began the role of coordinating and enforcing the agreement among the

Defendants and their co-conspirators. On May 28, 2008, Gupta exchanged contact information

via email with Steppig, the Director of Sales and Marketing at GEO who is currently under

indictment for his role in the conspiracy. Gupta promised to get “back to [him] with the other

info we discussed,” and later called Steppig on his mobile phone.

       115.    In addition, on January 14, 2010, Opalewski, Vice President and General

Manager of Sales and Marketing for General Chemical, emailed Milton Sundbeck, President of

Southern Ionics, to discuss arrangements for a dinner meeting. Opalewski wrote, “With regard

to dinner, happy to include the entire team or keep it to you and me. If we do get everyone

together, would still like to slip away at some point to discuss the larger issue we touched on.”

       116.    Telephone call logs reveal that GEO’s Steppig and General Chemical’s Gupta

communicated very frequently with each other by telephone between 2009 and 2011.

       ii.     Specific Instances of Bid Coordination

       117.    Based on information currently available to Plaintiffs, the following are specific

instances where Defendants and their co-conspirators coordinated their bids for Alum contracts.

Although illustrative of how Defendants and their co-conspirators implemented their scheme, the

specific instances discussed below are not an exhaustive list of Defendants’ and their co-

conspirators’ activities in furtherance of their conspiracy.

               1.      Rochester, Minnesota

       118.    In 2005, C & S Chemicals and General Chemical furthered the conspiracy by

rigging bids to Rochester, Minnesota.


                                                 33
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 34 of 97 PageID: 34



       119.   In December 2005, General Chemical and C & S Chemicals submitted bids for a

one-year supply contract for Rochester. General Chemical submitted the low and winning bid.

       120.   General Chemical subsequently withdrew its bid, leaving C & S Chemicals as the

winning bidder for the 2006 calendar year.

              2.      Potlatch-McGehee, Arkansas (2005)

       121.   In 2005, General Chemical and GEO furthered the conspiracy by coordinating

bids for the paper mill of Potlatch-McGehee, Arkansas.

       122.   In December 2005, GEO’s Avraamides asked General Chemical’s Rich Fedison

what price GEO should bid for the Potlatch-McGehee account. Following that conversation,

Avraamides instructed his colleague Steppig to bid $198.73 so that GEO would not take the

account from General Chemical.

              3.      Columbiana, Alabama (2006)

       123.   In 2006, General Chemical and GEO furthered the conspiracy by coordinating

bids for the municipality of Columbiana, Alabama.

       124.   In January 2006, GEO’s Avraamides spoke with an employee of General

Chemical. Avraamides instructed General Chemical to bid above $260 per ton for Columbiana’s

Alum business, so that GEO would win the business.

              4.      Mahrt Paper Mill and Fayetteville, North Carolina (2006)

       125.   In 2006, General Chemical and GEO furthered the conspiracy by using

coordinated bids to swap their historical accounts at MeadWestvaco paper mill in Mahrt,

Alabama and the municipality of Fayetteville, North Carolina.

       126.   General Chemical had been the historical supplier of Alum to the Mahrt paper

mill until 2006, when the owners of the mill sought a new supplier. Opalewski or Reichl at

General Chemical told GEO’s Avraamides about the situation. An April 11, 2006 email from


                                              34
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 35 of 97 PageID: 35



Fedison of GEO to Avraamides identified Fayetteville as a location where General Chemical

would be more freight logical than GEO and could “take a dent out of our swap imbalance.”

       127.   In an email exchange dated May 22, 2006 between Steppig and Avraamides, they

agreed that they needed to work out “The Swap” with General Chemical “before we take Mahrt.”

Absent this coordination, GEO would not have bid aggressively for what was a historical

General Chemical account.

       128.   In exchange for this and after GEO won the Mahrt paper mill account, a General

Chemical employee called GEO and asked for the Fayetteville, North Carolina Alum account.

General Chemical subsequently won the Fayetteville contract, which had historically been a

GEO account. For the September 2005 through September 2006 contract year, GEO, bidding

through distributor Southern States, had been the winning bidder for Fayetteville’s Alum

business. For the September 2006 through September 2007 contract year, General Chemical’s

bid was over $50 per ton lower than GEO’s bid, $191.90 per ton for General Chemical versus

$248.55 per ton for GEO.

              5.      DeKalb County, Georgia (2009)

       129.   In 2009, General Chemical and C & S Chemicals furthered the conspiracy by

coordinating bids for DeKalb County, Georgia.

       130.   In February 2009, General Chemical’s Larry McShane expressed interest in the

DeKalb County account, which had previously been awarded to RGM of Georgia. After

learning that RGM of Georgia was a distributor selling for C & S Chemicals, McShane emailed

Gupta “so I assume we don’t want to take it.” Gupta responded, “Don’t take. Thx.”




                                                35
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 36 of 97 PageID: 36



                 6.     Charlotte and High Point, North Carolina (2009)

         131.    In 2009, General Chemical and Alchem9 furthered the conspiracy by coordinating

bids for the municipalities of Charlotte and High Point in North Carolina. High Point and

Charlotte are approximately 80 miles apart on Interstate 85.

         132.    High Point was historically Alchem’s account, but General Chemical placed a

low, winning bid in 2009. Alchem’s Robert Wolcott called General Chemical’s Gupta to

complain, and they later agreed that Alchem would not bid competitively for the Charlotte

account if General Chemical withdrew its High Point bid. Gupta later withdrew the bid. Gupta

provided Mark Paul of General Chemical with contact information for the buyer at High Point

and noted that there was a typo in their bid, stating that they meant to bid $324 per ton rather

than $224 per ton.

         133.    In June 2009, consistent with the agreement, General Chemical submitted a high

bid for the Charlotte account. Alchem did not uphold its end of the bargain, underbidding

General Chemical by $5 per ton to win the account. After General Chemical’s Gupta called

Alchem’s Wolcott to complain, Alchem withdrew its winning bid and General Chemical was

awarded the Charlotte account.

         134.    In 2010, GEO wanted to take the High Point account. In late 2010, General

Chemical acquired Alchem’s list of Alum customers, effective January 31, 2011. General

Chemical’s Avraamides advised GEO and C & S Chemicals of this development and explained

that it would treat former Alchem customers, including High Point, as General Chemical’s own

“historic” customers. On the next High Point bid, GEO bid high and C & S Chemicals did not

bid at all, despite previously expressing interest in the contract. Alchem had been supplying


9
    Alchem is a manufacturer of Alum that is not presently named as a Defendant.



                                                 36
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 37 of 97 PageID: 37



High Point at $255 per ton. GEO bid at $400 per ton, and General Chemical won the account at

more than $300 per ton.

               7.      Maryville, Tennessee (2009 - 2010)

       135.    In 2009 and 2010, General Chemical and GEO furthered the conspiracy by

coordinating bids for the municipality of Maryville, Tennessee.

       136.    Maryville had historically been supplied by Dycho, a distributor supplied by

GEO. In 2009, General Chemical submitted a low bid for Maryville, and GEO’s Steppig called

General Chemical’s Gupta to complain. Following the conversation, General Chemical

withdrew its original bid and/or resubmitted a losing bid at a higher price.

       137.    In 2010, consistent with Steppig and Gupta’s conversation the previous year,

General Chemical submitted a high bid for the Maryville account, which GEO won.

               8.      Hickory, North Carolina (2010)

       138.    In 2010, C & S Chemicals and General Chemical furthered the conspiracy by

allocating customers in Hickory, North Carolina and elsewhere.

       139.    In June 2010, in response to a request to submit a bid to General Chemical’s

customer in Hickory, North Carolina, Mike Chandler, C & S Chemicals’ Vice President of Sales,

replied, “I am not wanting to do Hickory at this time and, if you could, double check that

Alchem has Richmond Co., as it is historically a General [Chemical] account.”

               9.      Somerset, Kentucky (2010)

       140.    In 2010, USALCO and General Chemical furthered the conspiracy by allocating

customers in Somerset, Kentucky and elsewhere.

       141.    In 2010, General Chemical won an account in Somerset, Kentucky that had

historically been USALCO’s. When General Chemical won, USALCO’s Peter Bailey called

General Chemical’s Gupta to complain, and Gupta said that she would look into it.


                                                37
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 38 of 97 PageID: 38



       142.   An internal USALCO email dated July 12, 2010 notes, “General [Chemical] did

not pull their bid in Somerset, KY. Dave, did you send the letter to Vince Opalewski?”

       143.   Later and in exchange for the Somerset account, USALCO obtained a different

account from General Chemical.

              10.     Domtar Paper Company (2010 - 2011)

       144.   In 2010, General Chemical and GEO furthered the conspiracy by coordinating

bids for the Domtar Paper Company.

       145.   In December 2010, General Chemical’s Gupta and GEO’s Steppig discussed

upcoming Alum price increases for Domtar across the United States so that the companies’ price

increases would be in line with each other. Following the conversation with Steppig, General

Chemical submitted bids to Domtar that were higher than the previous year’s and higher than it

had intended to before speaking with GEO, and it was awarded Domtar business at a $29 per ton

increase.

       146.   In early 2011, Domtar’s purchasing agent was unhappy with General Chemical’s

pricing and called GEO’s Steppig to encourage GEO to be competitive at Domtar’s Ashdown,

Arkansas mill. Steppig then called General Chemical’s Gupta to ask how GEO should bid in

order to look competitive without taking business from General Chemical. GEO bid higher than

General Chemical, which continued to supply the Ashdown mill.

              11.     Sidney, Ohio (2010)

       147.   In 2010, General Chemical and USALCO furthered the conspiracy by

coordinating bids for the municipality of Sidney, Ohio. As of the end of 2010, Sidney, Ohio was

a USALCO customer. When the bid for this customer was coming up in December 2010,

General Chemical’s Lisa Brownlee emailed Gupta asking her if “you want to take this one too?”

and noting that “US Alco supplies at $418.42. GCC bid $494.00. No history of Delta or


                                              38
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 39 of 97 PageID: 39



Thatcher bidding here. Volume is only 65 tons. To take, I would bid $374 ($308 net for US

Alco). To stay away, up $32.00.” Gupta responded, “No. up 32,” confirming General Chemical

decided to “stay away” from USALCO’s historic customer.

               12.     Georgia Pacific Paper Company (2011)

       148.    In 2011, General Chemical and GEO furthered the conspiracy by coordinating

bids for the Georgia Pacific Paper Company.

       149.    In January 2011, General Chemical’s Avraamides and Gupta and GEO’s Scot

Lang, Opalewski, and Steppig spoke with each other about upcoming Alum price increases for

Georgia Pacific across the United States so that the companies’ price increases would be in line

with each other. After General Chemical learned that GEO would increase prices by $35 per ton,

General Chemical raised its price increase to $32 per ton, instead of the $23 per ton increase

originally planned before coordinating with GEO.

       iii.    Widespread Anomalous Bidding Behavior

       150.    Defendants and their co-conspirators enjoyed supra-competitive profit margins

during the Conspiracy Period. Thus, sellers of Alum could have submitted, but chose not to

submit, bids at considerably lower prices and still make a profit. Among the reasons for

Defendants and their co-conspirators to agree to allocate customers was to protect their supra-

competitive profit margins.

       151.    A significant part of the price for Alum is the cost of shipping. It is standard

practice in the industry for suppliers of Alum to include in the quoted price the cost of shipping.

Because shipping costs are a significant part of the price of Alum, a supplier that is “freight

logical,” i.e., the supplier that is closest to the customer, has a built-in economic advantage over

other suppliers which are materially farther away from the customer, because the freight logical

supplier’s shipping costs should be less than those of its competitors. The freight logical supplier


                                                 39
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 40 of 97 PageID: 40



can offer a lower price at the same profit margin as other suppliers and/or a non-freight logical

supplier must cut its profit margin in order to sell at a competitive price.

       152.    During the Conspiracy Period, members of the conspiracy were able to maintain

contracts because “competitors” with plants sufficiently close to the customer refused to bid or

submitted higher bids to customers than shipping costs would have required, in order to ensure

the contracts were awarded according to the conspiracy’s allocation decisions.

       153.    For example, GEO has a water treatment chemical plant in Baltimore, Maryland,

but rarely bid for Alum business in the Mid-Atlantic region.

       154.    Additional examples include the following:

               a.        Gadsden, Alabama: General Chemical (205 miles away) won this bid
                         throughout the period from 2007 through 2011 despite being significantly
                         further away than GEO (90 miles away), C & S Chemicals (97 miles
                         away) and Southern Ionics (131 miles away), some or all of whom also
                         bid throughout this period.

               b.        Mount Clemens, Michigan: USALCO (246 miles away) maintained this
                         customer from 2006 through 2012 despite the fact that a GAC plant
                         (which was acquired by General Chemical in 2006) was only 84 miles
                         away. General Chemical consistently bid much higher on this account
                         from 2007 through 2012 and lost.

               c.        El Dorado, Arkansas: General Chemical (90 miles away) held this
                         customer from 2004 through 2011 despite the fact that GEO (72 miles
                         away) was closer. GEO’s bids were consistently significantly higher than
                         General Chemical’s.

       155.    Defendants and their co-conspirators also frequently utilized throw-away bids to

further the conspiracy. Examples of Defendants’ and their co-conspirators’ throw-away bids

include the following:

               a.        In March 2005, USALCO entered into a three-year contract with Grand
                         Rapids, Michigan, at a price of $149.52 per ton. The only other two
                         bidders were General Chemical and C & S Chemicals, which submitted
                         bids of $186.94 and $232.00, or 25% and 55% higher than USALCO’s
                         winning bid, respectively.



                                                  40
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 41 of 97 PageID: 41



               b.     In October 2008, General Chemical won a bid for Fayetteville, Arkansas,
                      at a price of $184.20 per ton. The second-lowest bidder was C & S
                      Chemicals, with a bid of $247.60 per ton, or 34.4% higher than General
                      Chemical’s bid. Similarly, the only two other bidders, Kemira and GEO,
                      bid 37% and 43% higher, respectively.

               c.     In May 2009, General Chemical received a contract with Milwaukee,
                      Wisconsin at a price of $429.00 per ton. The only other bidder, USALCO,
                      submitted a bid of $562.00 per ton, or 31% higher than General
                      Chemical’s winning bid.

               d.     In June 2010, General Chemical received a contract to supply Pensacola,
                      Florida, at a price of $212.93 per ton. While the second-lowest bidder, a
                      small regional producer named Southern States, submitted a bid of
                      $219.00 per ton, the large national Alum producers GEO and C & S
                      Chemicals submitted bids that were an astounding 118% and 162% higher
                      than General Chemical’s winning bid.

               e.     In October 2010, Washington Suburban Sanitary Commission awarded
                      Delta Chemical a contract to supply Alum at a price of $304.00 per ton.
                      The second-lowest bidder was C & S Chemicals, with a bid of $537.00 per
                      ton, more than 76% higher than Delta Chemical’s bid.

               f.     In October 2014, Washington Suburban Sanitary Commission awarded
                      USALCO a contract to supply Alum at a price of $314.19 per ton. The
                      only other bidder, Chemtrade (the successor in interest to General
                      Chemical), submitted a bid of $422.00 per ton, or more than 34% higher
                      than USALCO’s bid.

       iv.     Policing and Enforcement Efforts

       156.    Defendants and their co-conspirators also undertook specific efforts to monitor

and enforce the conspiracy. If, either intentionally or accidentally, a “competitor” submitted a

lower bid to its “competitor’s” historic customer, that would often prompt a complaint that

resulted in the withdrawal of the lower bid.

       157.    For example, in 2009, General Chemical submitted a low bid for the Maryville

account held by distributor Dycho, which was supplied by GEO. GEO’s Steppig called GCC’s

Gupta to complain that she was in breach of the agreement, and General Chemical withdrew the




                                                41
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 42 of 97 PageID: 42



bid via telephone call. General Chemical then resubmitted a much higher bid so that GEO would

win the account.

       158.    In addition, where a Defendant or their co-conspirators gained business at the

apparent expense of its “competitor,” that Defendant or co-conspirator would often allow that

“competitor” to win business from another customer to keep their respective levels of business

and the conspiracy intact.

       159.    For example, in 2006, General Chemical bid for and won an account in Carthage,

Texas to supply 200 tons of Alum, an account which had historically belonged to GEO.

Following discussions between Avraamides and General Chemical’s Housel, GEO and General

Chemical agreed that GEO would take an account of the same size from General Chemical in

order to “mak[e] the playing field even again.”

       v.      American Securities’ Role

       160.    American Securities, through LeBaron and Wolff, was intimately involved with

General Chemical’s water chemicals business, including reviewing and authorizing significant

Alum bids and overseeing its announced intent to “optimize” Alum prices within the market.

       161.    Shortly after taking control of General Chemical, American Securities required

that all bids over a certain amount receive approval by American Securities. Often the price

approved by American Securities was determined by whether General Chemical was submitting

a bid for one of its incumbent accounts that, in accordance with the conspiracy, General

Chemical was predestined to “win,” or whether General Chemical would be submitting an

intentionally losing “throw-away” bid in furtherance of the conspiracy, such as for an account

that was deemed to be “owned” by another conspirator or “owed” as a payback under the

conspiracy.




                                                  42
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 43 of 97 PageID: 43



       162.    American Securities requested monthly reports that allowed it to monitor the

conspiracy. These reports allowed American Securities, LeBaron, and Wolff to track whether

bids were won by the “incumbent” manufacturer or whether a challenger had won an Alum bid.

These reports also tracked whether other members of the conspiracy submitted intentionally

losing or “no bids” conforming to the conspiracy, and therefore allowed American Securities to

monitor and enforce the anticompetitive conspiracy.

       163.    American Securities, through LeBaron and Wolff in particular, engaged in

multiple overt acts in furtherance of the conspiracy.

       164.    For example, in 2010, LeBaron asked General Chemical executives to confirm

that General Chemical would not seek to bid against incumbent competitors for certain large

accounts.

       165.    LeBaron also personally sought to ensure that bids submitted by General

Chemical conveyed the correct signals by distinguishing bid amounts for accounts at which

General Chemical was the historical incumbent and those that were historically supplied by a co-

conspirator.

       166.    Likewise, in 2010, LeBaron specifically asked Opalewski about recent “signals”

in bidding. When Opalewski responded that General Chemical would be announcing a price

increase through industry publications that was 20% higher than the price charged by General

Chemical’s competitors, LeBaron agreed to the plan to signal price increases to General

Chemical’s competitors.

       167.    Similarly, in 2010, Wolff indicated that he and LeBaron had spoken and that they

both agreed that General Chemical should bid high on two accounts that were then supplied by

another manufacturer, instead of competing to try to win the accounts, but that they would




                                                43
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 44 of 97 PageID: 44



reevaluate if the manufacturer moved aggressively to try to take an account that General

Chemical was then supplying, even though the other manufacturer was “freight logical.”

       168.    American Securities also directly participated in the conspiracy by coordinating

efforts to police the conspiracy and bring “competitors” into compliance. For example, in 2009,

LeBaron personally requested information about a competitor’s largest accounts so that

American Securities could determine how best to send a “message” to that competitor because

the competitor had recently bid low against an account historically supplied by General

Chemical.

       169.    LeBaron subsequently monitored this General Chemical “competitor’s” bidding

to see whether the “competitor” had received the message, as demonstrated by its less aggressive

bidding.

       170.    By the summer of 2010, LeBaron was optimistic that Opalewski had taken steps

(namely, a subcontracting agreement) to bring this competitor into compliance.

       171.    American Securities also directly engaged with other Defendants. For example,

in the Spring of 2010, representatives of American Securities met with USALCO to discuss areas

of “mutual interest.”

       vi.     Defendants’ and Their Co-Conspirators’ Actions Increased Prices Across the
               Industry

       172.    During the Conspiracy Period, Defendants and their co-conspirators were able to

maintain or increase the price of Alum at supra-competitive levels.

       173.    Throughout the Conspiracy Period, Defendants and their co-conspirators told

customers that the price increases for Alum flowed entirely from increases in manufacturing

costs, such as the costs of raw materials. For example, in December 2004, a representative of

General Chemical told one customer that the industry was facing an “emerging alumina crisis



                                               44
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 45 of 97 PageID: 45



and its impact on raw material costs. In a nutshell, alumina is short globally and producers are

accelerating price increases at unprecedented levels.”

        174.      In reality, however, Defendants’ and their co-conspirators’ supra-competitive

prices stemmed from their anticompetitive conduct described herein, including their direct and

indirect discussions about prices. In 2010, for example, General Chemical acknowledged

internally that it was publicly announcing price increases which were above any raw material

cost increases.

        175.      As a result of Defendants’ and their co-conspirators’ efforts described herein,

including their coordination of price increases, the price of Alum increased to supra-competitive

levels across the United States during the Injury Period. For example, according to the Chemical

Market Reporter, the prices of Alum increased approximately 33.8% to 38% between 1998 and

2004.

        176.      These price increases contributed to Defendants’ and their co-conspirators’

bottom-lines. For example, between 2007 and 2008, co-conspirator General Chemical’s sales to

the water treatment market rose 34% due to, inter alia, higher prices for its water treatment

chemicals. The following year, price increases on Alum contributed significantly to General

Chemical’s profits as reported on GenTek’s 2009 Form 10-K.

        177.      These supra-competitive prices did not end with any cessation of the conspiracy,

but rather, Defendants and their co-conspirators continued to impose supra-competitive prices on

customers because, among other reasons, many of the Alum supply contracts executed during the

Conspiracy Period remained in effect until they expired according to their terms or were

renegotiated.




                                                   45
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 46 of 97 PageID: 46



       vii.    Defendants and Their Co-Conspirators Maintained, and Continued to Cause
               Injury Through and Benefit from, Their Unlawful Conspiracy Well Beyond
               2011

       178.    Defendants and their co-conspirators, each having joined and participated in the

unlawful conspiracy described herein, and each having performed overt acts in furtherance of

this unlawful conspiracy, needed to affirmatively withdraw from the unlawful conspiracy in

order to terminate their participation therein.

       179.    None of the Defendants and their co-conspirators did so, at least until 2015. To

the contrary, well beyond 2011 they continued to communicate with each other about the subject

matter of the conspiracy, continued to conceal the conspiracy from customers and the general

public, and continued to substantially maintain (and, in some cases, even increase) the supra-

competitive prices they charged for Alum. Only in 2015 did information about the conspiracy

become public, as a result of a guilty plea by one of the individual co-conspirators.

       180.    For example, despite becoming aware that it was the subject of a Department of

Justice investigation, General Chemical did not withdraw from the conspiracy, but instead

continued to go along with, and benefit from, the conspiracy.

       181.    General Chemical’s Gupta continued to exchange emails with co-conspirators

Reichl and Steppig concerning, inter alia, Alum throughout and beyond 2011. Also, General

Chemical’s Avraamides discussed General Chemical’s Alum contracting (with the City of

Detroit) with David Askew, the President of USALCO, in or around August 2011.

       182.    After becoming aware that the Department of Justice was investigating the

unlawful conspiracy, William Redmond, the President and CEO of co-conspirator General

Chemical, wrote to LeBaron and Wolff of American Securities LLC expressing his desire that

General Chemical remain silent on this topic, “move on with no external communication,” and




                                                  46
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 47 of 97 PageID: 47



avoid disclosing the Department of Justice’s investigation into the unlawful conspiracy to

customers, co-conspirators, or the general public.

          183.   Pursuant to Redmond’s direction, a letter that General Chemical sent to all of its

employees on April 27, 2011 made no mention of the Department of Justice’s investigation into

the unlawful conspiracy. Instead, this letter further concealed the unlawful conspiracy by stating

that co-conspirators Opalewski and Avraamides had recently left General Chemical, “to pursue

career interests outside the company.”

          184.   Concealing the conspiracy from their customers and the general public enabled

Defendants and their co-conspirators’ to maintain, and continue to cause injury through and

benefit from, their unlawful conspiracy concerning Alum well beyond 2011 as evidenced, inter

alia, by their ability to substantially maintain, or even increase, the supra-competitive prices they

charged their customers for Alum.

          185.   Defendants’ and their co-conspirators’ late- and post-2011 Alum pricing behavior

cannot be justified by higher raw material costs, as the prices for raw materials used to

manufacture Alum decreased during this time.

          186.   The price of bauxite decreased 17.3% from 2011 to 2015, dropping from $30.50

per metric ton to $26.00 per metric ton.10

          187.   The price of sulfuric acid decreased 8.5% from January 2011 to December 2016,

dropping from 138.2 to 125.7 on the Bureau of Labor Statistics producer price index.11




10
     https://minerals.usgs.gov/minerals/pubs/historical-statistics/ds140-bauxi.xlsx
11
     https://data.bls.gov/pdq/SurveyOutputServlet



                                                  47
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 48 of 97 PageID: 48



         188.      The price of Aluminum on the London Metal Exchange decreased 44.2% from

January 2011 to December 2016, dropping from $2,471 per metric ton to $1,713 per metric ton.12

         189.      Defendants’ and their co-conspirators’ supra-competitive prices did not end with

any cessation of the conspiracy, but, rather, they continued to impose supra-competitive prices

on customers because, among other reasons, many of the Alum supply contracts executed during

the Conspiracy Period remained in effect beyond that period.

G.       UNITED STATES DEPARTMENT OF JUSTICE INVESTIGATIONS

         190.      Beginning in 2013, several members of the conspiracy admitted to participation in

criminal antitrust violations including, inter alia, price fixing, bid rigging and the division of

sales territory.

         191.      On March 4, 2014, co-conspirator Chemtrade issued an Annual Information Form

(“AIF”)13 for the calendar year 2013, the year it initiated its acquisition of General Chemical. In

that AIF, Chemtrade stated that it had received a leniency “marker” from the Department of

Justice for its conduct regarding sales of unspecified water treatment chemicals. Chemtrade’s

2013 AIF stated:

                   Chemtrade is currently a subject of an ongoing investigation by the
                   U.S. Department of Justice concerning alleged anticompetitive
                   conduct in the water treatment chemicals industry. Chemtrade is
                   cooperating with the investigation and has the benefit of the
                   conditional amnesty and a leniency “marker” from the U.S.
                   Department of Justice for its conduct regarding sales of the water
                   treatment chemicals under investigation which General Chemical
                   had obtained prior to the General Chemical Acquisition. The

12
     https://www.lme.com/Metals/Non-ferrous/Aluminium#tabIndex=2
13
   An Annual Information Form (“AIF”) is an information disclosure form that public companies
trading on Canadian stock exchanges must file with the Canadian Securities Administrators
(“CSA”) on a regular basis. An AIF contains a wide variety of information concerning the
operation of the firm, its properties, any pending or potential legal proceedings, and certain
financial matters. An AIF is roughly equivalent to a Form 10-K in the United States.



                                                   48
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 49 of 97 PageID: 49



               investigation may result in separate civil litigation being initiated
               against Chemtrade. In addition, there is a risk that Chemtrade could
               become ineligible for a period of time to do business or bid for new
               contracts with certain municipal or other government customers as
               a consequence of its conduct, and thereby could lose some or all of
               its municipal and other government water treatment chemicals
               business in certain jurisdictions for a period of time. Chemtrade
               does not anticipate that the costs associated with the investigation or
               related matters will have a material adverse impact on its business
               or operations. The vendors pursuant to the General Chemical
               Acquisition have agreed to indemnify Chemtrade for certain losses
               that could result from the conduct that is the subject matter of this
               investigation.

Chemtrade Annual Information Form for 2013 at 46 (emphasis added).

       192.    On March 5, 2015, Chemtrade issued its AIF for the calendar year 2014, again

stating that it had received “conditional amnesty” from the Department of Justice for

anticompetitive conduct relating to the sale of unspecified water treatment chemicals:

               Chemtrade is currently a subject of an ongoing investigation by the
               U.S. Department of Justice concerning alleged anticompetitive
               conduct in the water treatment chemicals industry. Chemtrade is
               cooperating with the investigation and has the benefit of the
               conditional amnesty from the U.S. Department of Justice for its
               conduct relating to the sale of the water treatment chemicals under
               investigation which General Chemical had obtained prior to the
               General Chemical Acquisition. The investigation may result in
               separate civil litigation being initiated against Chemtrade. In
               addition, there is a risk that Chemtrade could become ineligible for
               a period of time to do business or bid for new contracts with certain
               municipal or other government customers as a consequence of its
               conduct, and thereby could lose some or all of its municipal and
               other governmental water treatment chemicals business in certain
               jurisdictions for a period of time. Chemtrade does not anticipate that
               the costs associated with the investigation or related matters will
               have a material adverse impact on its business or operations. The
               vendors pursuant to the General Chemical Acquisition have agreed
               to indemnify Chemtrade for certain losses that could result from the
               conduct that is the subject of this investigation.

Chemtrade Annual Information Form for 2014 at 40-41 (emphasis added).




                                                 49
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 50 of 97 PageID: 50



       193.    On March 4, 2016, Chemtrade issued its AIF for the calendar year 2015, again

stating that it had received “conditional amnesty” from the Department of Justice for

anticompetitive conduct relating to the sale of unspecified water treatment chemicals:

               Chemtrade is currently a subject of an ongoing investigation by the
               U.S. Department of Justice concerning alleged anticompetitive
               conduct in the water treatment chemicals industry. The investigation
               commenced prior to Chemtrade’s acquisition of General
               Chemical. Chemtrade is cooperating with the investigation and
               has the benefit of the conditional amnesty from the U.S.
               Department of Justice for its conduct regarding sales of the water
               treatment chemicals under investigation which General Chemical
               had obtained prior to the General Chemical Acquisition. The
               investigation has resulted in numerous separate class action lawsuits
               initiated against Chemtrade, which have been consolidated into a
               single New Jersey proceeding. In addition, there is a risk that
               Chemtrade could become ineligible for a period of time to do
               business or bid for new contracts with certain municipal or other
               government customers as a consequence of its conduct, and thereby
               could lose some or all of its municipal and other government water
               treatment chemicals business in certain jurisdictions for a period of
               time. The vendors pursuant to the General Chemical Acquisition
               have agreed to indemnify Chemtrade for certain losses that could
               result from the conduct that is the subject of this investigation. As a
               result, Chemtrade does not anticipate that the damages and costs
               associated with the investigation, the class action law suits or related
               matters will have a material adverse impact on its business or
               operations. However, it is possible that the damages and costs could
               exceed the indemnification amount or that Chemtrade could be
               unsuccessful in collecting on its indemnity, in which case these
               matters would have a material adverse effect on Chemtrade’s
               financial condition.

Chemtrade Annual Information Form for 2015 at 32-33 (emphasis added).

       194.    On March 2, 2017, Chemtrade issued its AIF for the calendar year 2016, again

stating that it had received “conditional amnesty” from the Department of Justice for

anticompetitive conduct relating to the sale of unspecified water treatment chemicals:

               Chemtrade is currently a subject of an ongoing investigation by the
               U.S. Department of Justice concerning alleged anticompetitive
               conduct in the water treatment chemicals industry. The investigation
               commenced prior to Chemtrade’s acquisition of General


                                                 50
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 51 of 97 PageID: 51



              Chemical. Chemtrade is cooperating with the investigation and
              has the benefit of the conditional amnesty from the U.S.
              Department of Justice for its conduct regarding sales of the water
              treatment chemicals under investigation which General Chemical
              had obtained prior to the General Chemical Acquisition. The
              investigation has resulted in numerous separate class action lawsuits
              initiated against Chemtrade, which have been consolidated into a
              single New Jersey proceeding by direct purchasers and a second
              proceeding by indirect purchasers. In addition, there is a risk that
              Chemtrade could become ineligible for a period of time to do
              business or bid for new contracts with certain municipal or other
              government customers as a consequence of its conduct, and thereby
              could lose some or all of its municipal and other government water
              treatment chemicals business in certain jurisdictions for a period of
              time. The vendors pursuant to the General Chemical Acquisition
              have agreed to indemnify Chemtrade for certain losses that could
              result from the conduct that is the subject of this investigation. As a
              result, Chemtrade does not anticipate that the damages and costs
              associated with the investigation, the class action law suits or related
              matters will have a material adverse impact on its business or
              operations. However, it is possible that the damages and costs could
              exceed the indemnification amount or that Chemtrade could be
              unsuccessful in collecting on its indemnity, in which case these
              matters would have a material adverse effect on Chemtrade’s
              financial condition.

Chemtrade Annual Information Form for 2016 at 36-37 (emphasis added).

       195.   The significance of Chemtrade obtaining conditional amnesty under the

Department of Justice’s corporate leniency program is explained in a Frequently Asked

Questions published by the Department of Justice as follows:

              Does a leniency applicant have to admit to a criminal violation of
              the antitrust laws before receiving a conditional leniency letter?

              Yes. The Division’s leniency policies were established for
              corporations and individuals “reporting their illegal antitrust
              activity,” and the policies protect leniency recipients from criminal
              conviction. Thus, the applicant must admit its participation in a
              criminal antitrust violation involving price fixing, bid rigging,
              capacity restriction, or allocation of markets, customers, or sales
              or production volumes before it will receive a conditional leniency
              letter. Applicants that have not engaged in criminal violations of
              the antitrust laws have no need to receive leniency protection from



                                                51
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 52 of 97 PageID: 52



                 a criminal violation and will receive no benefit from the leniency
                 program.

Frequently Asked Questions Regarding the Antitrust Division’s Leniency Program and Model

Leniency Letters (November 19, 2008) at 6 (emphasis added).

          196.   On October 27, 2015, the Department of Justice announced that Reichl, a former

senior executive at General Chemical (which had been acquired by Chemtrade in 2014), had

agreed to plead guilty to Sherman Act violations for his role in a conspiracy to suppress and

eliminate competition in the sale and marketing of Alum by agreeing to rig bids and allocate

customers for, and to fix, stabilize, increase, and maintain the price of, Alum.14

          197.   Reichl was a Vice President of Sales and Marketing at General Chemical between

2006 and 2010, and also served as the General Manager of Water Chemicals at General

Chemical during the Conspiracy Period. In both positions, Reichl oversaw the sale and

marketing of Alum, and was responsible for pricing and strategy, analyzing proposals,

determining prices, approving bid and price proposals, and supervising other General Chemical

sales and marketing employees.15

          198.   According to the criminal Information filed against Reichl on September 29, 2015

(which was unsealed on October 27, 2015), from at least as early as 1997 and continuing through

approximately July 2010, Reichl and unidentified co-conspirators “entered into and engaged in a

combination and conspiracy to suppress and eliminate competition in the sale and marketing of

[Alum] by agreeing to rig bids and allocate customers for, and to fix, stabilize, and maintain the



14
  Announcement available at https://www.justice.gov/opa/pr/former-executive-admits-guilt-
conspiracy-affecting-water-treatment-chemicals; see also United States v. Reichl, No. 2:15-cr-
00554-JLL, Plea Agreement, Dkt. 5 (D.N.J.).
15
     United States v. Reichl, No. 2:15-cr-00554-JLL, Information, Dkt. 1 (D.N.J.).



                                                 52
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 53 of 97 PageID: 53



price of [Alum] sold to municipalities and pulp and paper companies in the United States . . . in

violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.” The Information described the

conspiracy that Reichl and his unidentified co-conspirators participated in as a “continuing

agreement, understanding, and concert of action among Reichl and his co-conspirators.”

       199.    In order to form and carry out their unlawful conspiracy with regard to Alum,

Reichl and his co-conspirators, as well as GEO, did those things that they combined and

conspired to do, including, inter alia:

               a.      participating in meetings and conversations to discuss each other’s Alum
                       business;

               b.      agreeing to “stay away” from each other’s “historical” customers by not
                       pursuing the business of those customers;

               c.      tracking bid and pricing histories to determine which accounts were the
                       “historical” customers of each co-conspirator or other supplier of Alum, so
                       as to determine whether to pursue a particular contract or to submit an
                       intentionally losing or “throw away” bid or price quotation;

               d.      submitting intentionally losing or “throw away” bids or price quotations to
                       each other’s “historic” Alum customers;

               e.      discussing the price to be quoted to a customer by the intended winner to
                       determine the amount of the intended loser’s intentionally losing or “throw
                       away” bid or price quotation;

               f.      upon request of a co-conspirator, withdrawing winning bids inadvertently
                       submitted to co-conspirators’ “historical” customers;

               g.      where a co-conspirator could not withdraw its inadvertent winning bid,
                       bidding to lose on one of its own customers to compensate for the loss of
                       that “historical” customer; and

               h.      instructing new employees as to how to determine whether and how to bid
                       on or quote a price for the business of Alum customers so as to comport
                       with the agreement not to compete.

       200.    On February 17, 2016, a federal grand jury indicted co-conspirators Opalewski

and Steppig – senior executives at co-conspirators General Chemical and GEO, respectively – on

similar charges that they participated in an unlawful conspiracy to suppress and eliminate


                                                53
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 54 of 97 PageID: 54



competition in the sale and marketing of Alum by agreeing to rig bids and allocate customers for,

and to fix, stabilize, increase, and maintain the price of, Alum.16

          201.   Opalewski held high-level executive positions at co-conspirator General Chemical

in which he was responsible for the sale and marketing of water treatment chemicals, including

Alum. These positions included: Vice President of Sales and Marketing from approximately

2005 to 2006, Vice President and General Manager from approximately 2006 to 2009, and

President from approximately 2009 to 2011.

          202.   The Indictment alleged that Opalewski knowingly entered into and participated in

the conspiracy from at least as early as 2005 and continuing until at least February 2011.

          203.   Steppig held high-level executive positions at co-conspirator GEO in which he

was responsible for the sale and marketing of water treatment chemicals, including Alum. These

positions included: National Sales Manager for pulp and paper water treatment chemicals from

approximately 1997 to August 2006, and Director of Sales and Marketing for water treatment

chemicals from approximately August 2006 to the present.

          204.   The Indictment alleged Steppig knowingly entered into and participated in the

conspiracy from at least as early as 1998 and continuing until at least February 2011.

          205.   The Indictment described the unlawful conspiracy that Opalewski and Steppig

participated in as “consist[ing] of a continuing agreement, understanding, and concert of action

among [Opalewski and Steppig] and their co-conspirators, the substantial terms of which were to

rig bids and allocate customers for, and to fix, stabilize, and maintain the price of [Alum] sold to

municipalities and pulp and paper companies in the United States.”




16
     United States v. Opalewski, 2:16-cr-00065-JLL, Indictment, Dkt. 1 (D.N.J.).



                                                 54
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 55 of 97 PageID: 55



       206.    Similar to the Reichl Information, the Opalewski and Steppig Indictment stated

that Opalewski and Steppig actually did those things that they conspired to do for the purpose of

forming and carrying out their unlawful conspiracy with regard to Alum, including, inter alia:

               a.      participating in meetings and conversations to discuss each other’s Alum
                       business;

               b.      agreeing to “stay away” from each other’s “historical” customers by not
                       pursuing the business of those customers;

               c.      tracking bid and pricing histories to determine which accounts were the
                       “historical” customers of each co-conspirator or other supplier of Alum, so
                       as to determine whether to pursue a particular contract or to submit an
                       intentionally losing or “throw away” bid or price quotation;

               d.      submitting intentionally losing or “throw away” bids or price quotations to
                       each other’s “historic” Alum customers;

               e.      discussing the price to be quoted to a customer by the intended winner to
                       determine the amount of the intended loser’s intentionally losing or “throw
                       away” bid or price quotation;

               f.      upon request of a co-conspirator, withdrawing winning bids inadvertently
                       submitted to co-conspirators’ “historical” customers;

               g.      where a co-conspirator could not withdraw its inadvertent winning bid,
                       bidding to lose on one of its own customers to compensate for the loss of
                       that “historical” customer; and

               h.      instructing new employees as to how to determine whether and how to bid
                       on or quote a price for the business of Alum customers so as to comport
                       with the agreement not to compete.

       207.    On June 16, 2016, the Department of Justice announced that GEO had agreed to

plead guilty to Sherman Act violations for its role in a conspiracy to suppress and eliminate

competition in the sale and marketing of Alum by agreeing to rig bids and allocate customers for,

and to fix, stabilize, increase, and maintain the price of, Alum.17


17
 Announcement available at https://www.justice.gov/opa/pr/water-treatment-chemicals-
manufacturer-pleads-guilty-conspiracy-aimed-eliminating-competition; see also United States v.
GEO Specialty Chem. Inc., No. 2:16-cr-00290-JLL, Plea Agreement, Dkt. 8 (D.N.J.).


                                                 55
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 56 of 97 PageID: 56



        208.   According to the criminal Information filed against GEO on June 16, 2016,18 from

at least as early as 1997 and continuing through approximately February 2011, GEO and

unidentified co-conspirators “entered into and engaged in a combination and conspiracy to

suppress and eliminate competition in the sale and marketing of [Alum] by agreeing to rig bids

and allocate customers for, and to fix, stabilize, and maintain the price of [Alum] sold to

municipalities and pulp and paper companies in the United States . . . in violation of Section 1 of

the Sherman Act, 15 U.S.C. § 1.” The Information described the conspiracy that GEO and its

unidentified co-conspirators participated in as a “continuing agreement, understanding, and

concert of action among GEO and its co-conspirators.”

        209.   In order to form and carry out their unlawful conspiracy with regard to Alum,

GEO and its co-conspirators did those things that they combined and conspired to do, including,

inter alia:

               a.      participating in meetings and conversations to discuss each other’s Alum
                       business;

               b.      agreeing to “stay away” from each other’s “historical” customers by not
                       pursuing the business of those customers;

               c.      tracking bid and pricing histories to determine which accounts were the
                       “historical” customers of each co-conspirator or other supplier of Alum, so
                       as to determine whether to pursue a particular contract or to submit an
                       intentionally losing or “throw away” bid or price quotation;

               d.      submitting intentionally losing or “throw away” bids or price quotations to
                       each other’s “historic” Alum customers;

               e.      discussing the price to be quoted to a customer by the intended winner to
                       determine the amount of the intended loser’s intentionally losing or “throw
                       away” bid or price quotation;



18
  United States v. GEO Specialty Chem. Inc., No. 2:16-cr-00290-JLL, Information, Dkt. 4
(D.N.J.).



                                                56
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 57 of 97 PageID: 57



               f.     upon request of a co-conspirator, withdrawing winning bids inadvertently
                      submitted to co-conspirators’ “historical” customers;

               g.     where a co-conspirator could not withdraw its inadvertent winning bid,
                      bidding to lose on one of its own customers to compensate for the loss of
                      that “historical” customer; and

               h.     instructing new employees as to how to determine whether and how to bid
                      on or quote a price for the business of Alum customers so as to comport
                      with the agreement not to compete.

       210.    Although Reichl and GEO were among the first identified conspirators to plead

guilty to Sherman Act violations,19 the Department of Justice has indicated that various other

persons and entities participated as co-conspirators in the collusive anticompetitive scheme to fix

the price of and rig bids for Alum. In the press release announcing Reichl’s guilty plea,

Assistant Attorney General Bill Baer of the Department of Justice’s Antitrust Division stated that

the Department of Justice was “continu[ing] to work with our partners at the FBI to hold

offenders in this industry criminally accountable.”20 Similarly, in the press release announcing

the Opalewski and Steppig indictment, Assistant Attorney General Baer stated that the charges

brought against Opalewski and Steppig reflected the Department of Justice’s “ongoing efforts to

hold accountable those who conspire to cheat their customers responsible for their crimes.”21 In

light of these statements, the Department of Justice and FBI’s investigation into anticompetitive


19
  On February 24, 2016, Opalewski and Steppig both pleaded not guilty to the Sherman Act
violation with which the Indictment charged them.
20
   https://www.justice.gov/opa/pr/former-executive-admits-guilt-conspiracy-affecting-water-
treatment-chemicals.
21
   https://www.justice.gov/opa/pr/two-executives-charged-conspiring-eliminate-competition-
supply-water-treatment-chemicals; see also https://www.justice.gov/opa/pr/water-treatment-
chemicals-manufacturer-pleads-guilty-conspiracy-aimed-eliminating-competition (In press
release announcing GEO’s guilty plea, Principal Deputy Assistant Attorney General Renata
Hesse of the Justice Department’s Antitrust Division stated: “This prosecution continues our
efforts to hold criminally responsible those who collude to cheat their customers”).



                                                57
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 58 of 97 PageID: 58



conduct in the Alum industry is ongoing, making it likely that additional criminal charges against

other currently unidentified participants in the unlawful Alum conspiracy are forthcoming.

                  BRENNTAG PARTICIPATED IN THE ALUM CONSPIRACY

        211.   Defendant Brenntag participated in the Alum conspiracy alleged herein. Its

bidding practices reflect a history of price fixing and bid rigging with other conspirators.

Without limitation, between 2006 and at least 2011, Brenntag’s bids for Grand Strand Water &

Sewer Authority’s (“GSWSA”) Alum contracts were so coordinated with those of admitted

conspirator GEO as to leave no possible inference but conspiratorial conduct pre-arranging the

bids.

        212.   For example, in Fiscal Year 2007, Brenntag’s Alum bid was $176.50 per ton, and

GEO’s bid was exactly 10 cents higher at $176.60.

        213.   In Fiscal Year 2008, Brenntag’s Alum bid was $184.95, and GEO’s bid again

came in precisely 10 cents higher, at $185.05.

        214.   In Fiscal Year 2009, Brenntag Southeast submitted a bid for GSWSA’s Alum but

the contract ultimately entered into was between GSWSA and Brenntag Mid-South. The

Brenntag and GEO bids were once again very close, but at a much higher price. Brenntag’s

Alum bid was $359.75 per ton, an increase of over 94% from 2007. GEO’s Alum bid also

jumped over 94%, and came in at $360.75, exactly $1 per ton higher than Brenntag’s bid. GEO

internal documents characterized Brenntag’s winning bid as a GEO bid, stating: “GEO

successfully bid to retain Grand Strand Water Authority….GEO bid an increase of $174.80/DT

to a price of $359.75/DT.”

        215.   Again in Fiscal Year 2010, Brenntag Southeast submitted a bid for GSWSA’s

Alum for a contract ultimately awarded to Brenntag Mid-South. Once again, Brenntag’s and

GEO’s bids moved in lockstep. Brenntag bid $304.50, and GEO bid $305.50, again precisely $1


                                                 58
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 59 of 97 PageID: 59



per ton higher than Brenntag. Once again, GEO internal documents characterized Brenntag’s bid

as a GEO bid, stating that GEO “successfully bid to retain Grand Strand Water Authority,”

although this time it stated that GEO bid “through Brenntag SE” for its price “of “$304.50,”

while maintaining and filing its own separate bid of $305.50.

       216.    GEO’s repeated pattern of bidding slightly higher than Brenntag was plainly pre-

arranged, restrained competition and was designed to create the illusion of close competition

when there was none.

       217.    Like most utilities, GSWSA used a confidential bidding process in which sellers

submitted sealed bids. Given this confidential bidding process, Brenntag and GEO could not

have continually submitted bids that differed by such small and precise amounts without directly

coordinating on their respective bids.

       218.    Brenntag’s conspiratorial conduct is further confirmed by written communications

between Brenntag and one of its co-conspirators, C & S Chemicals.

       219.    Brenntag supplied Alum to Greenville in conspiracy with C & S Chemicals. As it

had with GEO on the GSWSA bids, Brenntag consistently submitted bids that were ever so

slightly lower – by a precise and consistent amount – than the bids submitted by C & S

Chemicals. Also as Brenntag and GEO had done in the case of GSWSA, Brenntag and C & S

Chemicals coordinated on the Greenville bids to restrain competition and seek to create an

illusion of competition.

       220.    When Greenville issued an invitation for bids in April 2011, Mike Chandler, Vice

President of C & S Chemicals and brother of C & S Chemicals President Robert Chandler, sent

an email to Scott Fisher, Market Manager of Brenntag Southeast, Inc., telling him to “[g]o ahead

and bid this at $246.75.” 41 seconds later, Chandler directed Jamese Garcia, an employee of C




                                               59
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 60 of 97 PageID: 60



& S Chemicals, to “bid Greenville at $247.” Sure enough, Brenntag bid $246.75 per ton for

Greenville Water’s Alum needs, and co-conspirator C & S Chemicals bid exactly 25 cents

higher, $247 per ton.

       221.    This pattern recurred in April 2012, when Greenville Water requested Alum bids

for 2012. This time, Chandler of C & S Chemicals emailed Fisher of Brenntag to “[g]o ahead

and hold pricing from last year” on the Greenville account. Both Brenntag’s and C & S

Chemicals’ bids remained unchanged, once again 25 cents apart.

       222.    Similarly in April 2013, in response to Greenville Water’s 2013 invitation for

bids, Chandler instructed Fisher to “[g]o ahead and bid $253.75” for the Greenville account.

Once again, Brenntag’s and C & S Chemicals’ bids remained in lockstep, increasing to $253.75

and $254, respectively.

       223.    Brenntag and C & S Chemicals coordinated on much more than pricing, with

Brenntag transitioning a number of accounts, including, to C & S Chemicals as if they were

Brenntag’s property.

       224.    Like the coordination between GEO and Brenntag with respect to GSWSA, the

coordination between C & S Chemicals and Brenntag created, inter alia, the illusion of

competition as a means to camouflage the market allocation and price fixing conspiracy.

       225.    This conspiracy also allowed Defendants and their co-conspirators to illegally try

to circumvent attempts by municipalities to prevent such coordination through sealed bidding

processes and non-collusion clauses in the bidding documents.

       226.    Additional confirmation of Brenntag’s participation in the conspiracy is provided

by the reaction of admitted conspirator GEO to Brenntag’s acquisition of Altivia’s alum

production assets. In response to Brenntag’s acquisition of Altivia’s alum production assets, in




                                               60
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 61 of 97 PageID: 61



April 2013, admitted conspirator Brian Steppig instructed Peter Bertasi, Corporate Accounts

Manager at GEO, on how to deal with Brenntag in an upcoming meeting. Brian told Peter to

explain GEO’s aggression towards Brenntag, stating “there are things going in in [sic] the

marketplace that we have to deal with as we have in the past. Nothing against BSW but this is

the alum market,” i.e. a market in which firms conspire with their competitors to allocate

consumers, rig bids, and fix prices.

           PLAINTIFF BALTIMORE CITY’S ALUM PURCHASING HISTORY

       227.    Plaintiff Baltimore City’s experience purchasing Alum demonstrates the profound

impact of Defendants’ and their co-conspirators’ anticompetitive conspiracy on municipal

budgets.

       228.    Throughout the Injury Period dating back to 1997, Plaintiff Baltimore City

publicly solicited bids for and purchased Alum. These purchases included purchases from Delta

Chemical and USALCO (which combined with Delta Chemical in 2011). After USALCO and

Delta Chemical combined in November 2011, USALCO was always the “winning” bidder,

having either combined or colluded with all viable competitors.

       229.    Plaintiff Baltimore City’s Alum contracts were typically “requirements

contracts,” meaning that Baltimore City’s suppliers would provide Alum to Baltimore at a set

price per ton on an as-needed basis.

       230.    For example, for its 2006 Alum purchases, Plaintiff Baltimore City solicited bids

for Alum. Plaintiff Baltimore City solicited bids for the supply of Alum from many vendors but

received only two (2) bids. Delta Chemical was the winning bidder, and Plaintiff Baltimore City

awarded it the contracts.

       231.    The contracts for 2006 provided Plaintiff Baltimore City with optional one-year

extensions, and Plaintiff Baltimore City exercised those options for 2007.


                                                61
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 62 of 97 PageID: 62



        232.   For its 2008 Alum purchases, Plaintiff Baltimore City solicited bids nationwide

by posting on CitiBuy, an online bidding platform. Delta Chemical submitted the only bid, and

Plaintiff Baltimore City awarded it the contract for an estimated total amount of $1,404,850.00.

The 2008 contract included three optional one-year extensions.

        233.   The 2008 contract provided for a price of $280.97 per ton. That year, Plaintiff

Baltimore City purchased Alum for a total cost of $1,529,283.42.

        234.   For its 2009 Alum purchases, Plaintiff Baltimore City exercised its first option to

renew the 2008 contract.

        235.   When Plaintiff Baltimore City exercised its first option to renew, Delta Chemical

attempted to raise the price by 29.7%. Delta Chemical purported to justify this raise in price by

citing the increase in price of the raw materials used to make Alum.

        236.   After Plaintiff Baltimore City’s request to lower the increase in price, Delta

Chemical agreed to increase the price by 23.1%.

        237.   As a result of this price increase, Plaintiff Baltimore City paid $345.97 per ton for

its 2009 Alum purchases.

        238.   In 2009, Plaintiff Baltimore City spent $2,188,382.30 on Alum, which is

$411,147.93 greater than it would have paid at the 2008 price point.

        239.   For its 2010 Alum purchases, Plaintiff Baltimore City exercised its second option

to renew under the 2008 contract. That year, Plaintiff Baltimore City spent $2,158,326.03 on

Alum.

        240.   For its 2011 Alum purchases, Plaintiff Baltimore City exercised its third option to

renew under the 2008 contract. That year, Plaintiff Baltimore City spent $1,713,558.17 on Alum.




                                                62
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 63 of 97 PageID: 63



       241.    For its 2012 Alum purchases, Plaintiff Baltimore City solicited bids nationwide

by posting on CitiBuy, an online bidding platform. Plaintiff Baltimore City received bids only

from USALCO and General Chemical. Thatcher Company and Kemira Water Solutions

submitted “no bid” responses. USALCO was the “winning” bidder and Plaintiff Baltimore City

awarded it the contract.

       242.    The prices USALCO charged Baltimore for Alum contracts after USALCO

combined with Delta Chemical were substantially the same as those charged by Delta Chemical

prior to the combination, further demonstrating that both Delta Chemical and USALCO were

members of the conspiracy.

       243.    In addition to the lack of competition and resultant inflated prices demonstrated

above, Defendants’ and/or their co-conspirators’ bidding history over the Conspiracy Period with

respect to Plaintiff Baltimore City was not “freight-logical.”

       244.    For example, Plaintiff Baltimore City alleges upon information and belief that

during the time relevant to the allegations of this Complaint, GEO had a water treatment

chemical plant located in Baltimore, Maryland. Despite this, GEO never submitted a single bid

to supply Alum to the City of Plaintiff Baltimore City. Likewise, although USALCO is

headquartered in Maryland, prior to its combination with Delta Chemical, USALCO never

submitted a bid for the Baltimore Alum contracts.

       245.    Over the course of the Injury Period, Plaintiff Baltimore City has purchased

millions of dollars of Alum from the Defendants and/or their co-conspirators.

       246.    As a result of the conspiracy among Defendants and their co-conspirators,

Plaintiff Baltimore City has been forced to pay supra-competitive prices for Alum. Plaintiff

Baltimore City has seen its annual cost for Alum nearly double over a decade, rising from




                                                63
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 64 of 97 PageID: 64



approximately $1.2 million to over $2.2 million by 2009. The price Plaintiff Baltimore City paid

for Alum remained at supra-competitive levels through the end of 2016.

                  PLAINTIFF RICHMOND’S ALUM PURCHASING HISTORY

       247.   Plaintiff Richmond’s experience purchasing Alum demonstrates the profound

impact of Defendants’ and their co-conspirators’ anticompetitive conspiracy on municipal

budgets.

       248.   Throughout the Injury Period, Plaintiff Richmond purchased Alum from General

Chemical.

       249.   Despite the fact that Plaintiff Richmond solicited bids from other Alum suppliers

on multiple occasions, General Chemical was always the winning bidder.

       250.   For example, in July of 2002, General Chemical increased the price of Alum from

$108.50 to $116.50 per ton, an increase of 7.4%.

       251.   Beginning in July of 2004, General Chemical began to increase the price of Alum

by larger percentages and more frequently. For example, in July of 2004, General Chemical

increased the price of Alum from $115.80 to $131.80 per ton, an increase of 13.8%.

       252.   In July of 2005, General Chemical increased the price of Alum from $131.80 to

$151.80, an increase of 15.2%.

       253.   In July of 2007, General Chemical increased the price of Alum from $151.80 to

$176.60, an increase of 16.3%.

       254.   In 2008, General Chemical increased the price of Alum twice. In January of

2008, General Chemical increased the price of Alum from $176.60 to $191.60, an increase of

8.5%. Then in July of 2008, General Chemical increased the price of Alum from $191.60 to

$401.60, an increase of 109.6%.




                                               64
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 65 of 97 PageID: 65



       255.     Since the increase in July of 2008, the price of Alum has remained at artificially

inflated levels of more than $300 per ton.

       256.     Despite the dramatic price increases, other Alum producers did not provide bids

that were lower than General Chemical’s.

       257.     Over the course of the Injury Period, Plaintiff Richmond has purchased millions

of dollars of Alum from one or more of the Defendants and/or their co-conspirators.

       258.     As a result of the conspiracy among Defendants and their co-conspirators,

Plaintiff Richmond has been forced to pay supra-competitive prices for Alum. From 2000 to

2009, the price Plaintiff Richmond paid for Alum nearly quadrupled from $108.50 to $401.60

per dry ton.

                       PLAINTIFF WSSC’S ALUM PURCHASING HISTORY

       259.     Plaintiff WSSC’s experience purchasing Alum demonstrates the profound impact

of Defendants’ and their co-conspirators’ anticompetitive conspiracy on governmental budgets.

       260.     Throughout the Injury Period dating back to 1997, Plaintiff WSSC publicly

solicited bids for and purchased Alum. These purchases included purchases from Delta

Chemical, C&E Services, Inc. (“C&E Services”) (which purchased its Alum from Delta

Chemical), and USALCO (which combined with Delta Chemical in 2011). After USALCO and

Delta Chemical combined in November 2011, USALCO was always the “winning” bidder,

having either combined or colluded with all viable competitors.

       261.     Plaintiff WSSC’s Alum contracts were typically “requirements contracts,”

meaning that WSSC’s suppliers would provide Alum to WSSC at a set price per ton on an as-

needed basis.




                                                 65
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 66 of 97 PageID: 66



       262.    Plaintiff WSSC purchased Alum from Delta Chemical from 1997 through early-

2005 under a number of different contracts. For example, WSSC solicited bids for new Alum

contracts to begin in 2003 and in 2004. In both instances, Delta Chemical and General Chemical

submitted the only bids.

       263.    In late-2004, WSSC solicited bids for a new Alum contract to begin in early-2005

(the “05-01” Contract). C&E Services (which purchased its Alum from Delta Chemical)

submitted the only bid and Plaintiff WSSC awarded C&E Services the contract. The 05-01

Contract included four optional one-year extensions.

       264.    Upon information and belief, C&E Services consistently raised the price it

charged WSSC for Alum because Delta Chemical, as part of and in furtherance of the

conspiracy, was consistently raising the price it charged C&E Services for Alum. As a result, the

price per ton of Alum increased by approximately 60% under the 05-01 Contract, from $185.85

per ton to $314.00 per ton.

       265.    For example, on December 23, 2008 C&E Services sent WSSC an email notifying

WSSC that C&E Services was raising the price it charged WSSC for Alum because it “ha[d]

been notified by the manufacturer, Delta Chemical, concerning a $36.33/dry ton price increase

for aluminum sulfate.” C&E Services attached a copy of the price increase letter it had received

from Delta Chemical to its December 23, 2008 email to WSSC. Delta Chemical’s price increase

letter to C&E Services, dated December 22, 2008, attempted to justify this raise in price by

stating that it was “due once again to the sulfuric acid market.” Delta Chemical’s price increase

letter further stated that “[a] reduction based on freight costs is reflected within the increase.”




                                                  66
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 67 of 97 PageID: 67



       266.   As explained in paragraph 65 above, the price for sulfuric acid crashed in

November and December 2008, declining by more than a third by December 2008 from its

October 2008 index price.

       267.   In late-2009, Plaintiff WSSC solicited bids for a new Alum contract that would

become operative in early-2010 (the “5711 Contract”). Plaintiff WSSC solicited bids through

BidBridge, an online solicitation and bidding platform. Plaintiff WSSC received only three (3)

bids. Delta Chemical submitted the “winning” bid at $304.00 per ton, and C & S Chemicals

submitted the second-lowest bid at $537.00 per ton. C & S Chemicals’ bid, which was $233.00

(76.6%) more than Delta Chemical’s bid, was a “throw away” bid made in furtherance of the

conspiracy. Delta Chemical was the “winning” bidder and Plaintiff WSSC awarded it the

contract. The 5711 Contract included four optional one-year extensions.

       268.   On November 17, 2011, USALCO combined with Delta Chemical. As a part of

this combination, USALCO assumed the 5711 Contract from Delta Chemical. After it assumed

the 5711 Contract from Delta Chemical, USALCO raised the price it charged WSSC for Alum

under the 5711 Contract to $311.50 per ton.

       269.   The prices USALCO charged WSSC for Alum after USALCO combined with

Delta Chemical were substantially the same as those charged by Delta Chemical prior to the

combination, further demonstrating that both Delta Chemical and USALCO were members of

the conspiracy.

       270.   In April 2014, Plaintiff WSSC solicited bids for a new Alum contract that would

become operative in July 2014 (the “6655 Contract”). Plaintiff WSSC received only two (2) bids.

Chemtrade (General Chemical’s successor-in-interest) bid $422.00 per ton, and USALCO bid

$314.19 per ton. Chemtrade’s bid, which was $107.81 (34.3%) more than USALCO’s bid, was a




                                               67
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 68 of 97 PageID: 68



“throw away” bid made in furtherance of the conspiracy. USALCO was the “winning” bidder

and Plaintiff WSSC awarded it the contract. The 6655 Contract included four optional one-year

extensions.

       271.    In addition to the lack of competition and resultant inflated prices demonstrated

above, Defendants’ bidding history over the Conspiracy Period with respect to Plaintiff WSSC

was not “freight-logical.”

       272.    For example, Plaintiff WSSC alleges upon information and belief that during the

time relevant to the allegations of this Complaint, GEO had a water treatment chemical plant

located in Baltimore, Maryland. Despite this, GEO never submitted a single bid to supply Alum

to Plaintiff WSSC. Likewise, although USALCO is headquartered in Maryland, prior to its

combination with Delta Chemical, USALCO never submitted a bid for the WSSC Alum

contracts.

       273.    Plaintiff WSSC also purchased Alum from C&E Services, a reseller of Alum that

is not currently named as a Defendant, between January 2005 and March 2010. Upon

information and belief, all of the Alum that C&E Services sold to WSSC was initially purchased

by C&E Services directly from Delta Chemical. As part of the conspiracy among Defendants,

C&E Services was forced to pay supra-competitive prices for the Alum it purchased from Delta

Chemical. These supra-competitive prices were incorporated into the price C&E Services

charged WSSC.

       274.    Over the course of the Injury Period, Plaintiff WSSC has purchased millions of

dollars of Alum from the Defendants and/or their co-conspirators.




                                                68
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 69 of 97 PageID: 69



        275.     The Maryland Antitrust Act permits WSSC to recover damages it sustained as a

result of Defendants’ and their co-conspirators’ unlawful conspiracy under both direct and

indirect purchaser theories of liability.

        276.     As a result of the conspiracy among Defendants and their co-conspirators,

Plaintiff WSSC has been forced to pay supra-competitive prices for Alum. Plaintiff WSSC has

seen its unit price for Alum nearly quadruple over a decade, rising from $82.10 per ton in 2000

to $314.00 per ton by 2010, where WSSC’s Alum unit price largely remained through 2016.

                   PLAINTIFF FCWA’S ALUM PURCHASING HISTORY

        277.     Plaintiff FCWA’s experience purchasing Alum demonstrates the profound impact

of Defendants’ and their co-conspirators’ anticompetitive conspiracy on municipal budgets.

        278.     From 1997 to 2007, Plaintiff FCWA publicly solicited bids for and purchased

Alum from General Chemical, Delta Chemical and USALCO (which combined with Delta

Chemical in 2011).

        279.     For example, Plaintiff FCWA solicited bids for Alum through an invitation for

bids in 2002. FCWA received three bids, and Delta Chemical was the winner at a cost per ton of

$94.83.

        280.     Plaintiff FCWA performed the same process in 2003, only receiving two bids,

with Delta Chemical being awarded the contract. Delta Chemical increased its price by almost

37% for this contract resulting in a cost of $129.88 per ton. That year, Plaintiff FCWA

purchased Alum for a total cost of $408,150.22.

          281.   FCWA solicited bids for Alum through an invitation for itself and other entities in

the Northern Virginia area through zone bidding in 2004. Zone bidding allowed suppliers to bid

a price for zones that contained various entities, including FCWA. FCWA received two bids to




                                                 69
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 70 of 97 PageID: 70



supply Alum in Zone 1, which includes FCWA. Delta Chemical had the winning bid at $136.93

per ton. Plaintiff FCWA purchased Alum for a total cost of $433,118.47 that year.

         282.    Plaintiff FCWA repeated this process in 2005 and solicited bids for the supply of

Alum from many vendors. FCWA received one bid for Zone 1, from Delta Chemical, at a new

unit price of $174.29 per ton. This represented a price increase of 27.3% from the prior year and

an almost 84% increase from 2002.

         283.    In 2006, Delta Chemical charged FCWA $188.29, an almost 99% increase from

2002.

         284.    Over the course of the Injury Period, Plaintiff FCWA has purchased millions of

dollars of Alum from the Defendants and/or their co-conspirators.

         285.    As a result of the conspiracy among Defendants and their co-conspirators,

Plaintiff FCWA has been forced to pay supra-competitive prices for Alum. In just six years,

FCWA saw the price of Alum increase exponentially, from $86.84 per ton to $198.29 per ton in

2007, a net increase of 128.34%. As noted, these increases cannot be attributed to increases in

costs.

  PLAINTIFFS APPOMATTOX’S AND SOUTH CENTRAL’S ALUM PURCHASING
                            HISTORY

         286.    Plaintiffs Appomattox’s and South Central’s experience purchasing Alum

demonstrates the profound impact of Defendants’ and their co-conspirators’ anticompetitive

conspiracy on authority budgets. Appomattox and South Central requested bids for Alum and

other chemicals jointly and purchased Alum from the same vendor according to the winning bid

for each year.




                                                 70
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 71 of 97 PageID: 71



       287.      During the Injury Period, Appomattox and South Central purchased millions of

dollars of Alum from General Chemical, Delta Chemical, and at least one other entity at

increasing prices over time.

       288.      In 1999, Appomattox and South Central paid $107 per ton for Alum. Between

2004 and 2005, the Alum price rose by almost 17% from $156 per ton to $183 per ton. The

following year, Appomattox’s and South Central’s price for Alum increased another 22% to

$224 per ton.

       289.      Appomattox and South Central faced an additional price increase in 2008 to $246

per ton.

       290.      In 2009, the price of alum jumped over 56% to $384 per ton for Appomattox and

South Central.

       291.      From 1999 to 2009, the price Appomattox and South Central paid for Alum more

than tripled, from $107 per ton to $384 per ton.

       292.      As a result of the conspiracy among Defendants and their co-conspirators,

Appomattox and South Central have been forced to pay supra-competitive prices for Alum

through the end of 2016, notwithstanding declining input prices, resulting in a total expenditure

on Alum by Appomattox and South Central from 1999 through 2016 of over $8 million.

                 PLAINTIFF CHESTERFIELD’S ALUM PURCHASING HISTORY

       293.      Plaintiff Chesterfield’s experience purchasing Alum also demonstrates the

profound impact of Defendants’ and their co-conspirators’ anticompetitive conspiracy on locality

budgets.

       294.      During the Injury Period, Chesterfield purchased millions of dollars of Alum from

General Chemical and Chemtrade at increasing prices over time.




                                                   71
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 72 of 97 PageID: 72



       295.    From Fiscal Year 2008 to Fiscal Year 2009, the price of Alum from General

Chemical increased from $181 per ton to $318 per ton, an increase of over 75%.

       296.    The price of Alum for Chesterfield continued to increase, reaching $337 per ton in

Fiscal Year 2012 and $367 per ton in Fiscal Year 2014.

       297.    From Fiscal Year 2008 to Fiscal Year 2013, the price Chesterfield paid for Alum

more than doubled, from $181 per ton to $367 per ton.

       298.    As a result of the conspiracy among Defendants and their co-conspirators,

Chesterfield has been forced to pay supra-competitive prices for Alum through the end of Fiscal

Year 2016, notwithstanding declining input prices, resulting in a total expenditure on Alum by

Chesterfield from Fiscal Year 2008 through Fiscal Year 2016 of over $2 million.

                   PLAINTIFF HENRICO’S ALUM PURCHASING HISTORY

       299.    Plaintiff Henrico’s experience purchasing Alum also demonstrates the profound

impact of Defendants’ and their co-conspirators’ anticompetitive conspiracy on locality budgets.

       300.    During the Injury Period, Henrico purchased millions of dollars of Alum from

General Chemical and Chemtrade at increasing prices over time.

       301.    In 2004, Henrico purchased Alum from General Chemical at a price of $131 per

ton.

       302.    Henrico continued to purchase Alum from General Chemical in 2005, at an

increased price of $149 per ton, an increase in excess of 13%.

       303.    General Chemical raised prices for Alum in 2006 to $199 per ton, representing an

increase of more than 33% from the year prior and an increase of more than 51% from 2004.




                                               72
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 73 of 97 PageID: 73



       304.    Henrico continued to purchase Alum from General Chemical in 2007 at an

increased price of $229 per ton. General Chemical’s new price represented an increase of 15%

from the year before, and an increase of more than 74% from 2004.

       305.    Henrico continued to purchase Alum from General Chemical in 2008 at an

increased price of $257 per ton. General Chemical’s new price represented an increase of more

than 12% from the prior year, and an increase of more than 95% since 2004.

       306.    Henrico continued to purchase Alum from General Chemical in 2009 at an

increased price of $397 per ton. General Chemical’s new price represented an increase of more

than 54% from the prior year, and an increase of more than 201% since 2004.

       307.    As a result of the conspiracy among Defendants and their co-conspirators,

Henrico has been forced to pay supra-competitive prices for Alum through the end of 2016,

notwithstanding declining input prices, resulting in a total expenditure on Alum by Henrico from

1997 through 2016 of more than $7 million.

                 PLAINTIFF LYNCHBURG’S ALUM PURCHASING HISTORY

       308.    Plaintiff Lynchburg’s experience purchasing Alum also demonstrates the

profound impact of Defendants’ and their co-conspirators’ anticompetitive conspiracy on

municipal budgets.

       309.    During the Injury Period. Lynchburg purchased over a million dollars of Alum

from General Chemical and at least one other entity at increasing prices over time.

       310.    In 2004, Lynchburg purchased Alum from General Chemical at $155 per ton.

       311.    In 2005, Lynchburg purchased Alum from General Chemical at $161 per ton.




                                               73
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 74 of 97 PageID: 74



       312.    In 2006, Lynchburg purchased Alum from General Chemical at $226 per ton.

This represented a price increase of more than 40% from the previous year, and an almost 46%

increase from 2004.

       313.    Lynchburg continued purchasing Alum from General Chemical in 2007, at an

increased price of $246 per ton. This represented a price increase of approximately 9% from the

previous year and approximately 59% from 2004.

       314.    As a result of the conspiracy among Defendants and their co-conspirators,

Lynchburg has been forced to pay supra-competitive prices for Alum through the end of 2016,

notwithstanding declining input prices, resulting in a total expenditure on Alum by Lynchburg

from 2004 through 2016 of more than $1.8 million.

              PLAINTIFF NEWPORT NEWS’ ALUM PURCHASING HISTORY

       315.    Plaintiff Newport News’ experience purchasing Alum also demonstrates the

profound impact of Defendants’ and their co-conspirators’ anticompetitive conspiracy on

municipal budgets.

       316.    During the Injury Period, Newport News purchased millions of dollars of Alum

from General Chemical and Chemtrade at increasing prices over time.

       317.    Between 2002 and 2003, the price per unit of Alum increased from $113 per ton

to $128 per ton, an increase of approximately 13%.

       318.    Between 2004 and 2005, the price per unit of Alum started at $128 per ton and

rose to $155 per ton, an additional increase of approximately 21%.

       319.    Between 2005 and 2007, the price of Alum from General Chemical increased

from $155 per ton to $167 per ton, an additional increase of approximately 8%.

       320.    Over ten years, from 1997 until 2007, the price per ton of Alum increased by

almost 58%, starting at $109 per ton and ending at $172 per ton.


                                               74
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 75 of 97 PageID: 75



        321.   Between 2007 and 2008 General Chemical’s price for Alum increased to over

$203 per ton, resulting in a price increase of over 18% from the year before and over 86% since

1997.

        322.   In 2009, the price for Alum skyrocketed to $410 per ton, representing a price

increase of almost 102% from the year before, and more than 276% since 1997.

        323.   As a result of the conspiracy among Defendants and their co-conspirators,

Newport News has been forced to pay supra-competitive prices for Alum through the end of

2016, notwithstanding declining input prices, resulting in a total expenditure on Alum by

Newport News from 1997 through 2016 of more than $22 million.

                   PLAINTIFF NORFOLK’S ALUM PURCHASING HISTORY

        324.   Plaintiff Norfolk’s Alum purchases also demonstrate the profound impact of

Defendants’ and their co-conspirators’ anticompetitive conspiracy on municipal budgets.

        325.   During the Injury Period, Norfolk purchased millions of dollars of Alum from

General Chemical, GEO, and Chemtrade at increasing prices over time.

        326.   Between Fiscal Years 2004 and 2006, the price of Alum from GEO and General

Chemical increased from $242 per ton to $340 per ton, an increase of over 40%.

        327.   In Fiscal Year 2007, the price Norfolk paid for Alum from General Chemical

increased by approximately 12% to $380 per ton.

        328.   Similarly, in Fiscal Year 2008, the price Norfolk paid for Alum from General

Chemical increased to $443 per ton, which represented a yearly increase of approximately 17%.

        329.   As a result of the conspiracy among Defendants and their co-conspirators,

Norfolk has been forced to pay supra-competitive prices for Alum through the end of 2016,




                                               75
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 76 of 97 PageID: 76



notwithstanding declining input prices, resulting in a total expenditure on Alum by Norfolk from

Fiscal Year 1999 through Fiscal Year 2016 of more than $11 million.

               PLAINTIFF RIVANNA’S ALUM PURCHASING HISTORY

       330.    Plaintiff Rivanna’s experience purchasing Alum also demonstrates the profound

impact of Defendants’ and their co-conspirators’ anticompetitive conspiracy on authority

budgets.

       331.    During the Injury Period, Rivanna purchased more than $1.9 million dollars of

Alum from General Chemical, Chemtrade, and Delta Chemical at increasing prices over time.

       332.    From Fiscal Year 2008 to Fiscal Year 2009, the price per unit of Alum increased

from approximately $243 per ton to approximately $353 per ton, an increase of over 45%.

       333.    In Fiscal Year 2010, the Alum price increased to approximately $368 per ton.

       334.    As a result of the conspiracy among Defendants and their co-conspirators,

Rivanna has been forced to pay supra-competitive prices for Alum through the end of 2016,

notwithstanding declining input prices, resulting in a total expenditure on Alum by Rivanna from

1997 through 2016 of more than $1.9 million.

                PLAINTIFF SPRINGFIELD’S ALUM PURCHASING HISTORY

       335.    Plaintiff Springfield’s Alum purchases also demonstrate the profound impact of

Defendants’ and their co-conspirators’ anticompetitive conspiracy on municipal budgets.

       336.    During the Injury Period, Springfield purchased over a million dollars of Alum

from General Chemical and Chemtrade at increasing prices over time.

       337.    Between December 2006 and December 2007, Springfield’s data indicate that the

price of Alum from General Chemical increased from $192 per ton to $220 per ton, an increase

of over 14%.




                                               76
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 77 of 97 PageID: 77



        338.    By June 2008, the price Springfield paid for Alum from General Chemical

increased over 75% to $387 per ton.

        339.    From June to December 2008, General Chemical’s Alum price jumped an

additional 21% to $468 per ton.

        340.    As a result of the conspiracy among Defendants and their co-conspirators,

Springfield has been forced to pay supra-competitive prices for Alum through the end of 2016,

notwithstanding declining input prices, resulting in a total expenditure on Alum by Springfield

from 2006 through 2016 of more than $1 million.

               PLAINTIFF SPARTANBURG’S ALUM PURCHASING HISTORY

        341.    Plaintiff Spartanburg’s Alum purchases also demonstrate the profound impact of

Defendants’ and their co-conspirators’ anticompetitive conspiracy on municipal budgets.

        342.    During the Injury Period, Plaintiff Spartanburg purchased millions of dollars of

Alum from General Chemical, Chemtrade, and at least one other entity at increasing prices over

time.

        343.    From 1999 to 2004, data indicate that the price Spartanburg paid for Alum from

General Chemical increased from $124 to $170 per ton, an increase of 37%.

        344.    The following year, the price Spartanburg paid for Alum from General Chemical

increased another 18% to $200 per ton, only to increase again in 2006 to $214.

        345.    In 2008, the price Spartanburg paid for Alum from General Chemical increased to

$249 per ton, an increase of 16%.

        346.    Spartanburg’s cost for Alum increased again in 2009 by almost 30%, jumping

from $249 to $321 per ton.

        347.    Over the course of the Injury Period, Spartanburg has purchased over $3 million

of dollars of Alum from one or more of the Defendants and/or their co-conspirators.


                                                77
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 78 of 97 PageID: 78



       348.      As a result of the conspiracy among Defendants and their co-conspirators,

Spartanburg has been forced to pay supra-competitive prices for Alum. From 1999 to 2010, the

price Spartanburg paid for Alum increased over 2.5 times, from $124 to $321 per ton. The price

Spartanburg paid for Alum remained at supra-competitive levels through the end of 2016,

notwithstanding declining input prices.

          PLAINTIFF WINSTON-SALEM’S ALUM PURCHASING HISTORY

       349.      Plaintiff Winston-Salem’s experience purchasing Alum demonstrates the

profound impact of Defendants’ and their co-conspirators’ anticompetitive conspiracy on

municipal budgets.

       350.      During the Injury Period, Winston-Salem purchased more than $3.4 million of

Alum from General Chemical, GEO, and Chemtrade, and at least one other entity at increasing

prices over time.

       351.      Between 2005 and 2006, data indicate that price that Winston-Salem paid GEO

for Alum increased from $153 per ton to $182, an increase of 19%.

       352.      In 2007, GEO increased the Alum price to $234.51, more than 29% over the

previous year.

       353.      GEO increased the price of Alum again in 2008 by 45% to $340.51, only to raise

the price yet again in 2010 to $356.48, more than double what it had charged in 2005.

       354.      As a result of the conspiracy among Defendants and their co-conspirators,

Winston-Salem has been forced to pay supra-competitive prices for Alum. The price Winston-

Salem paid for Alum remained at supra-competitive levels through the end of 2016,

notwithstanding declining input prices, resulting in a total expenditure on Alum by Winston-

Salem from 1997-2016 of more than $3.4 million.




                                                 78
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 79 of 97 PageID: 79



           PLAINTIFF SANTEE COOPER’S ALUM PURCHASING HISTORY

       355.    Plaintiff Santee Cooper’s experience purchasing Alum demonstrates the profound

impact of Defendants’ and their co-conspirators’ anticompetitive conspiracy on municipal

budgets.

       356.    During the Injury Period, Plaintiff Santee Cooper purchased millions of dollars of

Alum from General Chemical, Chemtrade, Brenntag, and at least one other entity at increasing

prices over time.

       357.    Data indicate that the price of liquid Alum from General Chemical increased from

$119.98 per ton in 2003 to $129.98 per ton in 2004 per ton and $149.98 per ton and $169.68 per

ton in 2006, a total increase of 29%.

       358.    The following year, the price Santee Cooper paid for Alum from General

Chemical increased an additional 12% to $187.48 per ton.

       359.    In late 2008, Santee Cooper’s cost for liquid Alum more than doubled, jumping

from $187.48 to $387 per ton as part of a long-term contract that lasted for nearly four years.

       360.    Despite increasing approximately 223% between 2000 and 2011, General

Chemical (or its successors) continued to be the winning bidder for Santee Cooper’s liquid Alum

needs through 2016.

       361.    Santee Cooper saw similar unprecedented increases in dry Alum prices.

       362.    Data indicate that Brenntag charged Santee Cooper $290 per ton for dry Alum in

2004 and increased to $389 per ton in 2006.

       363.    Brenntag’s price for dry Alum jumped in 2009 to $686 per ton, where it stayed for

several years, only to increase again in 2012 to $694.40.

       364.    Over the course of the Injury Period, Santee Cooper has purchased millions of

dollars of Alum from one or more of the Defendants and/or their co-conspirators.


                                                79
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 80 of 97 PageID: 80



       365.    As a result of the conspiracy among Defendants and their co-conspirators, Santee

Cooper has been forced to pay supra-competitive prices for Alum. From 2000 to 2008, the price

Santee Cooper paid for liquid Alum nearly tripled, from $119.98 to $387 per ton. Similarly, the

price Santee Cooper paid for dry Alum increased from $290 per ton in 2004 to $694.40 in 2012.

The price Santee Cooper paid for Alum remained at supra-competitive levels through the end of

2016, notwithstanding declining input prices.

                              FRAUDULENT CONCEALMENT

       366.    Defendants and their co-conspirators engaged in a successful unlawful conspiracy

which, by its very nature, was self-concealing.

       367.    Defendants and their co-conspirators used non-public means of communication,

such as private meetings, to conceal their agreements to eliminate competition by, inter alia,

fixing prices, rigging bids, and allocating customers for Alum in the United States.

       368.    Defendants and their co-conspirators wrongfully concealed and carried out their

illegal conduct in a manner that was designed to, and did, preclude detection.

       369.    Plaintiffs did not have actual or constructive knowledge of Defendants’ and their

co-conspirators’ unlawful scheme until sometime after the Reichl guilty plea was announced on

October 27, 2015.

       370.    Because Defendants’ and their co-conspirators’ anticompetitive conduct was both

self-concealing and affirmatively concealed by Defendants and their co-conspirators’, neither

Plaintiffs nor any other Alum purchasers learned, or could have learned or discovered, the

operative facts giving rise to this Complaint until sometime after October 27, 2015, when the

Department of Justice announced the Reichl guilty plea. No information, actual or constructive,

was ever made available to Plaintiffs or any other Alum purchasers that would have led a




                                                  80
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 81 of 97 PageID: 81



reasonably diligent person to investigate whether an unlawful conspiracy with regard to Alum

existed prior to October 27, 2015.

        371.    Chemtrade’s disclosures in the 2014 and 2015 AIFs it filed with Canadian

securities regulators that it had received conditional amnesty and a “leniency” marker from the

United States Department of Justice “for its conduct relating to the sale of water treatment

chemicals” were not sufficient to put Plaintiffs or any other reasonable United States purchaser

of Alum on notice that an extensive conspiracy to fix the price of and rig bids for Alum may

have existed. Chemtrade’s AIFs only generally referred to conduct relating to “water treatment

chemicals,” and did not specify Alum. Additionally, the AIFs were filed with Canadian, not

United States, securities regulators. Expecting municipalities to monitor the foreign regulatory

filings of parent companies of every contractor they deal with for vague allusions to potential

unlawful conduct that occurred in the United States is a bridge too far.

        372.    Not only did Defendants and their co-conspirators conduct their conspiracy in

secret, they also affirmatively misled their customers, including Plaintiffs, as to the existence of

their unlawful conspiracy.

        373.    In announcing price increases for Alum, Defendants and their co-conspirators

often falsely asserted that such increases were attributable to higher raw material and energy

costs, thereby providing an excuse concealing the true cause of these price increases – the

unlawful conspiracy – from Alum purchasers.

        374.    The affirmative misrepresentations Defendants and their co-conspirators made to

Alum purchasers, were meant to, and did, prevent Plaintiffs from discovering the actual reason

for the artificially-inflated prices.




                                                 81
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 82 of 97 PageID: 82



       375.    Upon information and belief, Defendants and their co-conspirators took additional

affirmative acts of concealment, including ensuring that there were few written communications

regarding their conspiracy and agreement. For example, emails among the Defendants’ and their

co-conspirators’ officers in furtherance of the conspiracy were often sent to and from personal

email addresses, asking one another to speak via telephone, and telephone calls among the

various conspirators were made from personal mobile telephones rather than from office

telephones. In at least one instance, GEO’s Steppig explicitly acknowledged that “the number

[General Chemical’s Gupta] called was [his] mobile number.”

       376.    Because of the self-concealing nature of Defendants’ and their co-conspirators’

unlawful conspiracy and the affirmative acts of concealment described above, Plaintiffs were

unaware of Defendants’ and their co-conspirators’ unlawful conspiracy and were unaware that

they were paying artificially inflated prices for Alum during the Injury Period. The self-

concealing nature of Defendants’ and their co-conspirators’ conspiracy, coupled with the

affirmative acts of concealment described above, prevented Plaintiffs from discovering through

reasonable diligence that Defendants and their co-conspirators had engaged in the unlawful

conspiracy described herein. Accordingly, Defendants’ their co-conspirators’ fraudulent

concealment tolled all statutes of limitations applicable to Plaintiffs’ claims. No applicable

statute of limitations began to run on Plaintiffs’ claims until, at the earliest, October 27, 2015, the

day the Reichl guilty plea and the unlawful conspiracy was first publicly revealed.

       377.    As a putative class member in the class action complaint filed by Central

Arkansas Water on October 31, 2015, the statutes of limitations on Plaintiffs’ claims have been

tolled pursuant to American Pipe & Construction Co. v. Utah, 414 U.S. 538 (1974).




                                                  82
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 83 of 97 PageID: 83



                                             COUNT I

                             SHERMAN ACT, 15 U.S.C. § 1:
                         CONSPIRACY IN RESTRAINT OF TRADE
                            (Plaintiffs Against All Defendants)

       378.     Plaintiffs incorporate by reference the preceding paragraphs as though set forth

fully herein.

       379.     Defendants engaged in an unlawful conspiracy, as outlined above, by agreeing to

rig bids and allocate customers for, and to fix, stabilize, inflate, and maintain the price of, Alum

sold to companies and municipalities in the United States, in violation of Section 1 of the

Sherman Act, 15 U.S.C. § 1.

       380.     The conspiracy alleged herein is a per se violation of Section 1 of the Sherman

Act.

       381.     Alternatively, the conspiracy alleged herein is a rule of reason violation of

Section 1 of the Sherman Act.

       382.     There was no procompetitive business justification for Defendants’ unlawful

conspiracy. Even if there were some ostensible procompetitive justification, the Defendants’

conduct was not the least restrictive alternative method to achieve such a purpose.

       383.     Defendants and their co-conspirators furthered and effectuated their conspiracy,

inter alia, by the following acts:

                a.     participating in secret communications, discussions, and meetings in the
                       United States and elsewhere regarding each other’s Alum business;

                b.     agreeing, during these communications, discussions, and meetings, to
                       “stay away” from each other’s “historical” customers by not pursuing the
                       business of those customers;

                c.     tracking bid and pricing histories to determine which accounts were the
                       “historical” customers of each co-conspirator and Alum supplier, so as to
                       determine whether to pursue a particular contract or to submit an
                       intentionally losing or “throw away” bid or price quotation;


                                                 83
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 84 of 97 PageID: 84



                 d.     submitting intentionally losing or “throw away” bids or price quotations to
                        each other’s “historical” Alum customers;

                 e.     discussing and agreeing to set price floors that pre-determined “winning”
                        bidders would quote to a customer, so as to aid co-conspirators in
                        formulating intentionally losing or “throw away” bids;

                 f.     upon request of a co-conspirator, withdrawing winning bids inadvertently
                        submitted to co-conspirators’ “historical” customers;

                 g.     where a co-conspirator could not withdraw its inadvertent winning bid,
                        bidding to lose on one of its own customers to compensate for the loss of
                        that “historical” customer;

                 h.     instructing new employees as to how to determine whether and how to bid
                        on or quote a price for the business of Alum customers so as to comport
                        with the agreement not to compete; and

                 i.     selling Alum to customers at collusive and non-competitive prices in the
                        United States.

       384.      As a result of Defendants’ unlawful conspiracy, Plaintiffs sustained damages to

their business or property. The full amount of such damages will be determined after discovery

and upon proof at trial.

       385.      The conspiracy had its intended effect, and Defendants benefitted by reaping

inflated revenues from their supra-competitive Alum pricing.

       386.      Defendants’ unlawful conduct as alleged herein poses a significant, continuing

threat of antitrust injury for which injunctive relief is appropriate under Section 16 of the Clayton

Antitrust Act.

       387.      Plaintiffs reserve the right to add additional defendants as information is

developed as to other parties.




                                                  84
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 85 of 97 PageID: 85



                                            COUNT II

        MARYLAND ANTITRUST ACT, MD. CODE ANN., COM. LAW § 11-204
                  CONSPIRACY IN RESTRAINT OF TRADE
            (BALTIMORE AND WSSC AGAINST ALL DEFENDANTS)

       388.    Plaintiffs Baltimore and WSSC incorporate by reference the preceding paragraphs

as though set forth fully herein.

       389.    Defendants engaged in an unlawful conspiracy by agreeing to rig bids and

allocate customers for, and to fix, stabilize, inflate, and maintain the price of Alum sold to

companies, municipalities, and governmental subdivisions in, among other places, the State of

Maryland, in violation of the Maryland Antitrust Act, MARYLAND CODE ANN., COMMERCIAL

LAW § 11-204.

       390.    Plaintiff WSSC is a bi-county agency, created and governed by Division II of the

Public Utilities Article of the Maryland Annotated Code and has standing to maintain an action

to recover damages sustained as a result of a violation of the Maryland Antitrust Act regardless

of whether Plaintiff WSSC purchased directly or indirectly with a person who committed the

violation. See Md. Code Ann. Comm. Law § 11-209.

       391.    The conspiracy alleged herein is a per se violation of the Maryland Antitrust Act.

       392.    Alternatively, the conspiracy alleged herein is a rule of reason violation of

Maryland Antitrust Act.

       393.    There was no procompetitive business justification for Defendants’ unlawful

conspiracy. Even if there were some ostensible procompetitive justification, the Defendants’

conduct was not the least restrictive alternative method to achieve such a purpose.

       394.    Defendants and their co-conspirators furthered and effectuated their conspiracy,

inter alia, by the following acts:




                                                 85
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 86 of 97 PageID: 86



               a.      participating in secret communications, discussions, and meetings in the
                       United States and elsewhere regarding each other’s Alum business;

               b.      agreeing, during these communications, discussions, and meetings, to
                       “stay away” from each other’s “historical” customers by not pursuing the
                       business of those customers;

               c.      tracking bid and pricing histories to determine which accounts were the
                       “historical” customers of each co-conspirator and Alum supplier, so as to
                       determine whether to pursue a particular contract or to submit an
                       intentionally losing or “throw away” bid or price quotation;

               d.      submitting intentionally losing or “throw away” bids or price quotations to
                       each other’s “historical” Alum customers;

               e.      discussing and agreeing to set price floors that pre-determined “winning”
                       bidders would quote to a customer, so as to aid co-conspirators in
                       formulating intentionally losing or “throw away” bids;

               f.      upon request of a co-conspirator, withdrawing winning bids inadvertently
                       submitted to co-conspirators’ “historical” customers;

               g.      where a co-conspirator could not withdraw its inadvertent winning bid,
                       bidding to lose on one of its own customers to compensate for the loss of
                       that “historical” customer;

               h.      instructing new employees as to how to determine whether and how to bid
                       on or quote a price for the business of Alum customers so as to comport
                       with the agreement not to compete; and

               i.      selling Alum to customers at collusive and non-competitive prices in the
                       United States, including in Maryland.

       395.    As the result of Defendants’ unlawful conspiracy, Plaintiffs Baltimore and WSSC

sustained damages to its property. The full amount of such damages will be determined after

discovery and upon proof at trial.

       396.    The conspiracy had its intended effect, and Defendants benefitted by reaping

inflated revenues from their supra-competitive Alum pricing.

       397.    Defendants’ unlawful conduct as alleged herein poses a significant, continuing

threat of antitrust injury for which injunctive relief is appropriate under the Maryland Antitrust

Act.


                                                 86
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 87 of 97 PageID: 87



        398.    Baltimore and WSSC reserve the right to add additional defendants as

information is developed as to other parties.

                                             COUNT III

                 VIRGINIA ANTITRUST ACT, VA. CODE ANN. § 59.1-9.5:
                       CONSPIRACY IN RESTRAINT OF TRADE
                 (VIRGINIA PLAINTIFFS AGAINST ALL DEFENDANTS)

        399.    Virginia Plaintiffs incorporate by reference the preceding paragraphs as though

set forth fully herein.

        400.    Defendants engaged in an unlawful conspiracy by agreeing to rig bids and

allocate customers for, and to fix, stabilize, inflate, and maintain the price of Alum sold to

companies, localities and authorities in, among other places, the Commonwealth of Virginia, in

violation of the Virginia Antitrust Act, VA. CODE ANN. § 59.1-9.5.

        401.    The conspiracy alleged herein is a per se violation of the Virginia Antitrust Act.

        402.    Alternatively, the conspiracy alleged herein is a rule of reason violation of the

Virginia Antitrust Act.

        403.    There was no procompetitive business justification for Defendants’ unlawful

conspiracy. Even if there were some ostensible procompetitive justification, the Defendants’

conduct was not the least restrictive alternative method to achieve such a purpose.

        404.    Defendants and their co-conspirators furthered and effectuated their conspiracy,

inter alia, by the following acts:

                a.        participating in secret communications, discussions, and meetings in the
                          United States and elsewhere regarding each other’s Alum business;

                b.        agreeing, during these communications, discussions, and meetings, to
                          “stay away” from each other’s “historical” customers by not pursuing the
                          business of those customers;

                c.        tracking bid and pricing histories to determine which accounts were the
                          “historical” customers of each co-conspirator and Alum supplier, so as to


                                                  87
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 88 of 97 PageID: 88



                       determine whether to pursue a particular contract or to submit an
                       intentionally losing or “throw away” bid or price quotation;

               d.      submitting intentionally losing or “throw away” bids or price quotations to
                       each other’s “historical” Alum customers;

               e.      discussing and agreeing to set price floors that pre-determined “winning”
                       bidders would quote to a customer, so as to aid co-conspirators in
                       formulating intentionally losing or “throw away” bids;

               f.      upon request of a co-conspirator, withdrawing winning bids inadvertently
                       submitted to co-conspirators’ “historical” customers;

               g.      where a co-conspirator could not withdraw its inadvertent winning bid,
                       bidding to lose on one of its own customers to compensate for the loss of
                       that “historical” customer;

               h.      instructing new employees as to how to determine whether and how to bid
                       on or quote a price for the business of Alum customers so as to comport
                       with the agreement not to compete; and

               i.      selling Alum to customers at collusive and non-competitive prices in the
                       United States, including in Virginia.

       405.    Defendants’ unlawful conspiracy was a willful and/or flagrant violation of the

Virginia Antitrust Act.

       406.    As the result of Defendants’ unlawful conspiracy, Virginia Plaintiffs sustained

damages to their property. The full amount of such damages will be determined after discovery

and upon proof at trial.

       407.    The conspiracy had its intended effect, and Defendants benefitted by reaping

inflated revenues from their supra-competitive Alum pricing.

       408.    Defendants’ unlawful conduct as alleged herein poses a significant, continuing

threat of antitrust injury for which injunctive relief is appropriate under the Virginia Antitrust

Act.

       409.    Virginia Plaintiffs reserve the right to add additional defendants as information is

developed as to other parties.



                                                 88
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 89 of 97 PageID: 89



                                             COUNT IV

                 MISSOURI ANTITRUST ACT, MO. REV. STAT. § 416.011-.161
                      (SPRINGFIELD AGAINST ALL DEFENDANTS)

          410.   Springfield incorporates by reference the preceding paragraphs as if set forth fully

herein.

          411.   Defendants engaged in an unlawful conspiracy by agreeing to rig bids and

allocate customers for, and to fix, stabilize, inflate, and maintain the price of Alum sold to

companies and municipalities in, among other places, the State of Missouri, in violation of the

Missouri Antitrust Act, MO. REV. STAT. § 416.011-.161.

          412.   The conspiracy alleged herein is a per se violation of the Missouri Antitrust Act.

          413.   Alternatively, the conspiracy alleged herein is a rule of reason violation of the

Missouri Antitrust Act.

          414.   There was no procompetitive business justification for Defendants’ unlawful

conspiracy. Even if there were some ostensible procompetitive justification, the Defendants’

conduct was not the least restrictive alternative method to achieve such a purpose.

          415.   Defendants and their co-conspirators furthered and effectuated their conspiracy,

inter alia, by the following acts:

                 a.     participating in secret communications, discussions, and meetings in the
                        United States and elsewhere regarding each other’s Alum business;

                 b.     agreeing, during these communications, discussions, and meetings, to
                        “stay away” from each other’s “historical” customers by not pursuing the
                        business of those customers;

                 c.     tracking bid and pricing histories to determine which accounts were the
                        “historical” customers of each co-conspirator and Alum supplier, so as to
                        determine whether to pursue a particular contract or to submit an
                        intentionally losing or “throw away” bid or price quotation;

                 d.     submitting intentionally losing or “throw away” bids or price quotations to
                        each other’s “historical” Alum customers;


                                                  89
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 90 of 97 PageID: 90



               e.      discussing and agreeing to set price floors that pre-determined “winning”
                       bidders would quote to a customer, so as to aid co-conspirators in
                       formulating intentionally losing or “throw away” bids;

               f.      upon request of a co-conspirator, withdrawing winning bids inadvertently
                       submitted to co-conspirators’ “historical” customers;

               g.      where a co-conspirator could not withdraw its inadvertent winning bid,
                       bidding to lose on one of its own customers to compensate for the loss of
                       that “historical” customer;

               h.      instructing new employees as to how to determine whether and how to bid
                       on or quote a price for the business of Alum customers so as to comport
                       with the agreement not to compete; and

               i.      selling Alum to customers at collusive and non-competitive prices in the
                       United States, including in Missouri.

       416.    Defendants’ unlawful conspiracy was a willful and/or flagrant violation of the

Missouri Antitrust Act.

       417.    As the result of Defendants’ unlawful conspiracy, Plaintiff Springfield sustained

damages to its property. The full amount of such damages will be determined after discovery

and upon proof at trial.

       418.    The conspiracy had its intended effect, and Defendants benefitted by reaping

inflated revenues from their supra-competitive Alum pricing.

       419.    Defendants’ unlawful conduct as alleged herein poses a significant, continuing

threat of antitrust injury for which injunctive relief is appropriate under the Missouri Antitrust

Act.

       420.    Springfield reserves the right to add additional defendants as information is

developed as to other parties.




                                                 90
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 91 of 97 PageID: 91



                                               COUNT V

                 SOUTH CAROLINA CODE ANN. § 39-3-10
          ARRANGEMENTS, CONTRACTS, AGREEMENTS, TRUSTS
    AND COMBINATIONS ADVERSELY AFFECTING COMPETITION OR PRICE
     (SPARTANBURG AND SANTEE COOPER AGAINST ALL DEFENDANTS)

       421.    Spartanburg and Santee Cooper incorporate by reference the preceding

paragraphs as though set forth fully herein.

       422.    Defendants engaged in an unlawful conspiracy, as outlined above, by agreeing to

rig bids and allocate customers for, and to fix, stabilize, inflate, and maintain the price of Alum

sold to companies and municipalities in, among other places, the State of South Carolina, in

violation of the S.C. CODE ANN. § 39-3-10.

       423.    The conspiracy alleged herein is a per se violation of the § 39-3-10.

       424.    Alternatively, the conspiracy alleged herein is a rule of reason violation of

§ 39-3-10.

       425.    There was no procompetitive business justification for Defendants’ unlawful

conspiracy. Even if there were some ostensible procompetitive justification, the Defendants’

conduct was not the least restrictive alternative method to achieve such a purpose.

       426.    Defendants and their co-conspirators furthered and effectuated their conspiracy,

inter alia, by the following acts:

               a.      participating in secret communications, discussions, and meetings in the
                       United States and elsewhere regarding each other’s Alum business;

               b.      agreeing, during these communications, discussions, and meetings, to
                       “stay away” from each other’s “historical” customers by not pursuing the
                       business of those customers;

               c.      tracking bid and pricing histories to determine which accounts were the
                       “historical” customers of each co-conspirator and Alum supplier, so as to
                       determine whether to pursue a particular contract or to submit an
                       intentionally losing or “throw away” bid or price quotation;



                                                 91
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 92 of 97 PageID: 92



               d.      submitting intentionally losing or “throw away” bids or price quotations to
                       each other’s “historical” Alum customers;

               e.      discussing and agreeing to set price floors that pre-determined “winning”
                       bidders would quote to a customer, so as to aid co-conspirators in
                       formulating intentionally losing or “throw away” bids;

               f.      upon request of a co-conspirator, withdrawing winning bids inadvertently
                       submitted to co-conspirators’ “historical” customers;

               g.      where a co-conspirator could not withdraw its inadvertent winning bid,
                       bidding to lose on one of its own customers to compensate for the loss of
                       that “historical” customer;

               h.      instructing new employees as to how to determine whether and how to bid
                       on or quote a price for the business of Alum customers so as to comport
                       with the agreement not to compete; and

               i.      selling Alum to customers at collusive and non-competitive prices in the
                       United States, including in South Carolina.

       427.    Defendants’ unlawful conspiracy was a willful and/or flagrant violation of the

§ 39-3-10.

       428.    As the result of Defendants’ unlawful conspiracy, Spartanburg and Santee Cooper

sustained damages to their property. The full amount of such damages includes the full

consideration or sum paid by Spartanburg and Santee Cooper for Alum.

       429.    The conspiracy had its intended effect, and Defendants benefitted by reaping

inflated revenues from their supra-competitive Alum pricing.

       430.    Defendants’ unlawful conduct as alleged herein poses a significant, continuing

threat of antitrust injury for which injunctive relief is appropriate under § 39-3-10.

       431.    Spartanburg and Santee Cooper reserve the right to add additional defendants as

information is developed as to other parties.




                                                 92
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 93 of 97 PageID: 93



                                            COUNT VI

         NORTH CAROLINA ANTITRUST ACT, N.C. GEN. STAT. § 75-1 et seq.
                  CONSPIRACY IN RESTRAINT OF TRADE
                    (Winston-Salem Against All Defendants)

        432.    Winston-Salem incorporates by reference the preceding paragraphs as though set

forth fully herein.

        433.    Defendants engaged in an unlawful conspiracy, as outlined above, by agreeing to

rig bids and allocate customers for, and to fix, stabilize, inflate, and maintain the price of Alum

sold to companies, localities, and authorities in, among other places, the State of North Carolina,

in violation of the North Carolina Antitrust Act, N.C. GEN. STAT. § 75-1 et seq.

        434.    The conspiracy alleged herein is a per se violation of the North Carolina Antitrust

Act.

        435.    Alternatively, the conspiracy alleged herein is a rule of reason violation of the

North Carolina Antitrust Act.

        436.    There was no procompetitive business justification for Defendants’ unlawful

conspiracy. Even if there were some ostensible procompetitive justification, the Defendants’

conduct was not the least restrictive alternative method to achieve such a purpose.

        437.    Defendants and their co-conspirators furthered and effectuated their conspiracy,

inter alia, by the following acts:

                a.      participating in secret communications, discussions, and meetings in the
                        United States and elsewhere regarding each other’s Alum business;

                b.      agreeing, during these communications, discussions, and meetings, to
                        “stay away” from each other’s “historical” customers by not pursuing the
                        business of those customers;

                c.      tracking bid and pricing histories to determine which accounts were the
                        “historical” customers of each co-conspirator and Alum supplier, so as to
                        determine whether to pursue a particular contract or to submit an
                        intentionally losing or “throw away” bid or price quotation;


                                                 93
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 94 of 97 PageID: 94



                 d.     submitting intentionally losing or “throw away” bids or price quotations to
                        each other’s “historical” Alum customers;

                 e.     discussing and agreeing to set price floors that pre-determined “winning”
                        bidders would quote to a customer, so as to aid co-conspirators in
                        formulating intentionally losing or “throw away” bids;

                 f.     upon request of a co-conspirator, withdrawing winning bids inadvertently
                        submitted to co-conspirators’ “historical” customers;

                 g.     where a co-conspirator could not withdraw its inadvertent winning bid,
                        bidding to lose on one of its own customers to compensate for the loss of
                        that “historical” customer;

                 h.     instructing new employees as to how to determine whether and how to bid
                        on or quote a price for the business of Alum customers so as to comport
                        with the agreement not to compete; and

                 i.     selling Alum to customers at collusive and non-competitive prices in the
                        United States, including in North Carolina.

       438.      Defendants’ unlawful conspiracy was a willful and/or flagrant violation of the

North Carolina Antitrust Act.

       439.      As the result of Defendants’ unlawful conspiracy, Winston-Salem sustained

damages to its property. The full amount of such damages will be determined after discovery and

upon proof at trial.

       440.      The conspiracy had its intended effect, and Defendants benefitted by reaping

inflated revenues from their supra-competitive Alum pricing.

       441.      Defendants’ unlawful conduct as alleged herein poses a significant, continuing

threat of antitrust injury for which injunctive relief is appropriate under the North Carolina

Antitrust Act.

       442.      Winston-Salem reserves the right to add additional defendants as information is

developed as to other parties.




                                                 94
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 95 of 97 PageID: 95



                                     PRAYER FOR RELIEF

       For the foregoing reasons, Plaintiffs respectfully requests that this Court enter judgment

in its favor, and against Defendants, jointly and severally, as follows:

       a.     That the Defendants’ conspiracy and the acts performed in furtherance thereof be
adjudged to have violated Section 1 of the Sherman Antitrust Act, 15 U.S.C. § 1;

        b.    With respect to the state law claims asserted herein, that the Defendants’ conduct
be adjudged to have violated Maryland, Virginia, Missouri, South Carolina and North Carolina
state laws;

       c.     That the Defendants be preliminarily and permanently enjoined and restrained
from continuing and maintaining the conspiracy described herein;

       d.      That Defendants pay compensatory damages to Plaintiffs in an amount to be
determined at trial;

       e.     That Defendants pay enhanced damages to Plaintiffs of treble the amount of
compensatory damages, or the amount equal to a full refund of purchases made by Spartanburg
and Santee Cooper, caused by Defendants’ violation of federal and state antitrust laws, and in
accordance with such laws;

      f.       That Defendants pay pre-judgment and post-judgment interest on the damages
awarded;

       g.     That Defendants pay Plaintiffs their costs, including its reasonable attorney’s fees
and expenses, associated with bringing and prosecuting this action, as provided by law; and




                                                 95
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 96 of 97 PageID: 96



      h.      That Plaintiffs be awarded such other relief as may be in the interests of justice.

Dated: October 21, 2019


                                             s/ F. Paul Calamita
                                             F. Paul Calamita (ID #12740)
                                             Chris D. Pomeroy
                                             Paul T. Nyffeler
                                             AQUALAW PLC
                                             6 South Fifth Street
                                             Richmond, VA 23219
                                             Telephone: (804) 716-9021
                                             Facsimile: (804) 716-9022
                                             Email:
                                             paul@aqualaw.com
                                             chris@aqualaw.com
                                             pnyffeler@aqualaw.com


Of Counsel:
                                             Jay N. Fastow
                                             Justin W. Lamson
                                             BALLARD SPAHR LLP
                                             1675 Broadway, 19th Floor
                                             New York, New York 10019
                                             Telephone: (212) 223-0200
                                             Facsimile: (212) 223-1942
                                             Email:
                                             FastowJ@ballardspahr.com
                                             LamsonJW@ballardpahr.com

                                             Edward D. Rogers
                                             Jason A. Leckerman
                                             Thomas J. Gallagher IV
                                             BALLARD SPAHR LLP
                                             1735 Market Street
                                             Philadelphia, PA 19103
                                             Telephone: (215) 665-8500
                                             Facsimile: (215) 864-8999
                                             Email: rogerse@ballardspahr.com
                                             leckermanj@ballardspahr.com
                                             gallaghert@ballardspahr.com




                                               96
Case 2:19-cv-21000-MCA-MAH Document 1 Filed 10/21/19 Page 97 of 97 PageID: 97



                                       JURY DEMAND

       Pursuant to RULE 38(b) of the FEDERAL RULES OF CIVIL PROCEDURE, Plaintiffs hereby

demand trial by jury in this action.




                                            97
